 

Ex 10.1

 

Settlement AGREEMENT

 

This AGREEMENT, dated as of January 22, 2014 (the “Agreement”), is by and among
Strategic Realty Trust, Inc., a Maryland corporation (the “Company”),
Glenborough Property Partners, LLC, a Delaware limited liability company
(“Glenborough”) and the persons and entities listed on Schedule A hereto
(collectively, the “Coalition”).

 

RECITALS

 

WHEREAS, the Company has scheduled its 2013 annual meeting of stockholders for
February 7, 2014 (as the same may be adjourned or postponed from time to time,
the “2013 Annual Meeting”);

 

WHEREAS, the Company has filed a definitive Proxy Statement nominating Andrew
Batinovich for election to the Company’s board of directors (the “Board of
Directors”) as a Class I director at the 2013 Annual Meeting;

 

WHEREAS, the Coalition has filed a definitive Proxy Statement (the “Coalition
Proxy Statement”) in connection with the 2013 Annual Meeting stating that the
Coalition intends to (i) nominate Todd Spitzer for election to the Board of
Directors as a Class I director at the 2013 Annual Meeting, in place of
Mr. Batinovich; and (ii) make a proposal (the “Removal Proposal”) at the 2013
Annual Meeting to remove each of the other members of the Board of Directors
(other than Mr. Spitzer) and replace the current Board of Directors with the
following nominees: Dianne Costa, Jerome Hagley, Michael Karas and Marshall Karr
(and direct Mr. Spitzer to appoint these individuals to the board); and

 

WHEREAS, the Company, Glenborough and the Coalition (collectively, the
“Parties”) wish to avoid the cost, distraction and expense of a protracted proxy
contest, and wish to enter into certain agreements related thereto, upon the
terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises of the Parties contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

 

1.           Definitions.

 

“2014 Annual Meeting” means the next annual meeting of Company’s stockholders
that is held after the 2013 Annual Meeting.

 

“Affiliate” has the meaning set forth in Rule 12b-2 promulgated under the 1934
Act.

 

“Associate” has the meaning set forth in Rule 12b-2 promulgated under the 1934
Act.

 

 

 

 

“Beneficially own” has the meaning set forth in the regulations included in Rule
13d-3 promulgated under the 1934 Act; provided, however, that any option,
warrant, right, conversion privilege or arrangement to purchase, acquire or vote
Company Voting Securities, regardless of the time period during or the time at
which it may be exercised and regardless of the consideration paid, shall be
deemed to give the holder thereof beneficial ownership of the Company Voting
Securities to which it relates. Any Company Voting Securities that are subject
to such options, warrants, rights, conversion privileges or other arrangements
shall be deemed to be outstanding for purposes of computing the percentage of
outstanding securities owned by such Person but shall not be deemed to be
outstanding for purposes of computing the percentage of outstanding securities
owned by any other Person.

 

“Company Voting Securities” means all classes of capital stock of the Company
which are then entitled to vote generally in the election of directors and any
securities exchanged for such classes of capital stock and any securities
convertible into or exchangeable or exercisable for such classes of capital
stock. For purposes of determining the amount or percentage of outstanding
Company Voting Securities beneficially owned by a Person, and for purposes of
calculating the aggregate voting power relating to such Company Voting
Securities, securities that are deemed to be outstanding shall be included to
the extent provided in the definition of “beneficially own.”

 

“Effective Time” means the date of this Agreement.

 

“1933 Act” means the Securities Act of 1933, as amended, and the regulations
promulgated under such statute.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the
regulations promulgated under such statute.

 

“Person” means a natural person or any legal, commercial or governmental entity,
including, but not limited to, a corporation, partnership, joint venture, trust,
limited liability company, group acting in concert or any person acting in a
representative capacity.

 

“Representatives” of a party means (i) the officers, directors or partners of
such party or (ii) the employees, agents or advisors of such party acting on
behalf of such party.

 

“SEC” means the Securities and Exchange Commission.

 

“Standstill Period” means the period commencing on the Effective Date of this
Agreement and terminating on the earlier of: (i) June 30, 2016, (ii) upon notice
by any member of the Coalition to the Company that it has elected to terminate
the Standstill Period due to a material breach of Sections 2, 3, 5, 6.5, 9, 10
or 12 of this Agreement if such breach has not been, or cannot satisfactorily
be, cured by the 15th day after notice of such breach or (iii) upon notice by
the Company to the Coalition that it has elected to terminate the Standstill
Period due to a material breach of Sections 6, 7 or 12 of this Agreement if such
breach has not been, or cannot satisfactorily be, cured by the 15th day after
notice of such breach.

 

“Stockholder” means a holder of the Company’s common stock, par value $0.01 per
share.

 

 

 

 

2.           Board Composition and Related Matters.

 

2.1.          Concurrently herewith, (a) John B. Maier II shall resign from the
Board of Directors, (b) the Company shall name Mr. Maier Chairman Emeritus of
the Company for a period of one year and (c) Anthony Thompson shall resign from
the Board of Directors. In exchange for Mr. Maier’s service as Chairman
Emeritus, the Company shall pay $20,000 in October, 2014 to the John B. Maier II
Children’s Irrevocable Trust, with Glenborough or one of its Affiliates
remitting $10,000 to the Company (in cash or as an offset of fees otherwise due)
to partially offset this Company expense.

 

2.2.          Concurrently with the resignation of John B. Maier II from the
Board of Directors, the Company shall fill the vacancy created thereby by
appointing Mr. Spitzer to the Board of Directors as a Class II director whose
term shall expire at the 2014 Annual Meeting.

 

2.3.          Contemporaneously with his appointment as a member of the Board of
Directors, the Board of Directors shall appoint Mr. Spitzer to serve (a) as the
Chairman of the Board of Directors and (b) as Co-Chair of the Audit Committee of
the Board of Directors (the “Audit Committee”).

 

2.4.          The Board of Directors shall remain four directors unless approved
by (a) unanimous vote of all of the members of the Board of Directors or
(b) Stockholder approved resolution. No new committees of the Board of Directors
shall be established unless approved by unanimous vote of all of the members of
the Board.

 

2.5.          The Parties acknowledge and agree that for so long as Mr. Spitzer
shall serve as a member of the Board of Directors, he shall have all of the same
legal rights, duties and obligations as the other directors of the Company in
respect of their service as such under Maryland law. The Company shall provide
Mr. Spitzer with the same indemnification agreement that it has provided to the
other existing members of the Board of Directors.

 

2.6.          Concurrently herewith, the Special Committee of the Board of
Directors shall be dissolved.

 

3.           Management Changes.

 

3.1.          Concurrently herewith, Mr. Batinovich shall resign as Chief
Financial Officer of the Company.

 

3.2.          Immediately following the resignation of Mr. Batinovich from the
position of Chief Financial Officer of the Company, the Board of Directors shall
appoint Terri Garnick to serve as Chief Financial Officer of the Company.

 

4.           Broker-Dealer Advisory Committee.

 

4.1.          Concurrently herewith, the Company shall take all necessary and
appropriate action and the Board of Directors shall adopt resolutions to create
a Broker Dealer Advisory Committee (the “BDAC”) to consult with the Company.

 

 

 

 

4.2.          The Company shall invite each of Centaurus Financial Inc., J.P.
Turner & Co., LLC, Independent Financial Group, LLC and Berthel Fisher & Co. to
contribute a representative to serve on the BDAC. If any one of the foregoing
broker-dealers cannot or will not contribute a representative to serve on the
BDAC, the Company shall invite Newbridge Securities Corp. to contribute a
representative to serve on the BDAC. The BDAC shall have a maximum of four
members.

 

4.3.          If any of the members of the BDAC resign, or are unable or
unwilling to serve on the BDAC, as the case may be, the Company shall invite the
broker-dealer represented by such member to contribute a replacement
representative to serve on the BDAC.

 

4.4.          Members of the BDAC shall be unpaid except for reimbursement of
their reasonable travel costs in connection with the meetings referenced in
Section 4.5.

 

4.5.          At least once per quarter, the BDAC shall have the opportunity to
meet in person with the Company’s management. At least two times per year, the
BDAC shall have the opportunity to present, in person, concerns or initiatives
to the Board of Directors. The time and place of such meetings shall be
determined by the Company after consultation with a representative of the BDAC.

 

5.           Changes to Bylaws and Articles of Incorporation.

 

5.1.          The Board of Directors has adopted, and delivered to the Coalition
certified copies of, resolutions, which will be effective as of the Effective
Time, that provide for the approval and adoption of the Third Amended and
Restated Bylaws of the Company, attached hereto as Exhibit A.

 

5.2.          The Board of Directors has adopted, and delivered to the Coalition
certified copies of, resolutions, which will be effective as of the Effective
Time, that provide for the Company to opt out of the provisions of Sections
3-804(a), 3-804(b) and 3-805 of the Maryland General Corporation Law. Within one
business day of the Effective Date, the Company shall file Articles
Supplementary with the Secretary of State of Maryland to opt out of the
provisions of Sections 3-804(a), 3-804(b) and 3-805 of the Maryland General
Corporation Law.

 

5.3.          Unless unanimously opposed by all of the members of the Board of
Directors, in connection with the 2014 Annual Meeting, the Board of Directors
shall (a) recommend an amendment to the Company’s Articles of Incorporation to
provide that directors may be removed without cause; (b) include such proposal
in the Company’s proxy statement for the 2014 Annual Meeting; and (c) use
reasonable efforts to seek Stockholder approval for such proposal, including
soliciting proxies with respect thereto. Prior to the 2014 Annual Meeting, each
of the members of the Board of Directors shall agree to resign upon the passage
of a Stockholder resolution to remove such director without cause.

 

 

 

 

5.4.         Unless unanimously opposed by all of the members of the Board of
Directors, in connection with the 2014 Annual Meeting, the Board of Directors
shall (a) recommend: (i) an amendment to the Company’s Articles of Incorporation
to provide that special meetings of Stockholders shall be called by the
secretary of the Company upon the written request of the holders of shares
entitled to cast not less than one-third of all the votes entitled to be cast at
the meeting, which amendment shall be conditioned on Stockholder approval of the
amendment referenced in the following clause (a)(ii), and (ii) an amendment to
the Company’s Articles of Incorporation to provide that a quorum at a
Stockholder meeting shall be the presence in person or by proxy of Stockholders
entitled to cast at least one-third of all of the votes entitled to be cast at
such meeting on any matter, which amendment shall be conditioned on Stockholder
approval of the amendment referenced in the foregoing clause (a)(i); (b) include
such proposals in the Company’s proxy statement for the 2014 Annual Meeting; and
(c) use reasonable efforts to seek Stockholder approval for such proposals,
including soliciting proxies with respect thereto.

 

5.5.         Unless unanimously opposed by all of the members of the Board of
Directors, in connection with the 2014 Annual Meeting, the Board of Directors
shall

 

a.           recommend that the Stockholders (i) elect to opt out of the
provisions of Section 3-804(c) of the Maryland General Corporation Law at this
time and to (ii) clarify the role of Independent Directors and Stockholders with
respect to filling vacancies on the Board of Directors, in both cases by
replacing the last paragraph of Section 7.1 of the Company’s Articles of
Incorporation with the following:

 

Independent Directors shall nominate replacements for vacancies among board
positions previously held or required to be held by Independent Directors except
when such nominations are made by a stockholder.

 

b.           include such proposal in the Company’s proxy statement for the 2014
Annual Meeting; and

 

c.           use reasonable efforts to seek Stockholder approval for such
proposal, including soliciting proxies with respect thereto.

 

6.           2013 Annual Meeting and 2014 Annual Meeting.

 

6.1.          The Coalition shall immediately cease, and shall cause all of
their Affiliates to cease, any and all efforts with respect to the solicitation
of proxies for the 2013 Annual Meeting. Promptly following the Effective Time,
the Coalition shall notify the SEC that it is terminating its proxy contest with
respect to the 2013 Annual Meeting.

 

6.2.          No member of the Coalition shall make any proposal from the floor
at the 2013 Annual Meeting.

 

6.3.          No member of the Coalition shall vote or cause to be voted any
proxies that may have been received pursuant to the Coalition Proxy Statement.

 

 

 

 

6.4.          The Coalition shall cease all support for the election of Mr.
Spitzer to the Board of Directors as a Class I director at the 2013 Annual
Meeting and for the Removal Proposal at the 2013 Annual Meeting. All members of
the Coalition shall vote their shares in favor of Mr. Batinovich’s election at
the 2013 Annual Meeting. If Mr. Batinovich is not elected at the 2013 Annual
Meeting and is up for election at the 2014 Annual Meeting as a Class I director,
the Coalition shall vote their shares in favor of Mr. Batinovich’s election at
the 2014 Annual Meeting and shall publicly disclose their intention to vote for
Mr. Batinovich. If requested by the Company, James Ronald King Sr. shall join in
a press release announcing his intention to vote in favor of Mr. Batinovich’s
election at the 2014 Annual Meeting and the reasons therefor.

 

6.5.          The Company shall take all of the following actions with respect
to Mr. Spitzer’s nomination and election as a Class II director of the Company
at the 2014 Annual Meeting: (a) at least 45 days prior to the first date on
which a Stockholder may submit a proposal or nomination for the 2014 Annual
Meeting pursuant to the Company’s amended and restated bylaws, the Board of
Directors shall nominate Mr. Spitzer for election as a Class II director of the
Company at the 2014 Annual Meeting and shall publicly announce such nomination;
(b) the Board of Directors shall recommend that the Company’s Stockholders vote
to elect Mr. Spitzer; (c) the Company shall include the foregoing recommendation
in its proxy materials; (d)  the Company’s form of proxy shall solicit authority
to vote for Mr. Spitzer; and (e) the Company shall use reasonable efforts to
solicit proxies for the election of Mr. Spitzer, which efforts shall be
equivalent to those used to elect any other Company nominee, if any, at the 2014
Annual Meeting. If Mr. Spitzer is unable or unwilling or ceases to serve as a
director, the Coalition shall be entitled to designate a replacement that is
independent of the Coalition and the Company (within the meaning of the New York
Stock Exchange independence rules and within the meaning of the Company’s
Articles of Incorporation) which shall be reasonably acceptable to the Board.
The Board of Directors shall promptly appoint such replacement to the Board of
Directors and all references in this Agreement to Mr. Spitzer shall be deemed to
apply to his replacement.

 

6.6.          If any Person other than the Company or its Affiliates initiates
any “solicitation” of any “proxy” within the meaning of Rule 14a-1 promulgated
by the SEC under the 1934 Act to vote any shares of Company stock with respect
to any proposal for the election of Mr. Thompson or an Affiliate of Mr. Thompson
as a director of the Company or that supports the rehiring of Mr. Thompson or
his Affiliates as advisor or property manager or as an officer or employee of
the Company, including a proposal for the nomination or election of a director
candidate who publicly supports such hiring, the Coalition shall not publicly
support such solicitation. If requested by the Company, Mr. King shall join in a
press release acceptable to Mr. King that states Mr. King’s intention to vote in
favor of the Company’s recommendations with respect to such solicitation and the
reasons therefor, which press release shall not contain any disparaging or
negative statements about Thompson National Properties, LLC or its Affiliates.

 

6.7.          After giving effect to the stock sale provided for in Section 9,
neither Anthony Thompson nor Sharon Thompson (nor any Affiliates of either of
them) shall acquire or beneficially own any Company Voting Securities.

 

7.           Standstill and Related Matters.

 

7.1.          Each of the members of the Coalition agrees that neither it nor
any of its Affiliates will, without the written consent of the Company, directly
or indirectly:

 

 

 

 

a.           form, join in or in any other way participate in a “partnership,
limited partnership, syndicate or other group” within the meaning of Section
13(d)(3) of the 1934 Act with respect to any Company Voting Securities, or
deposit any Company Voting Securities in a voting trust or similar arrangement
or subject any Company Voting Securities to any voting agreement or pooling
arrangement;

 

b.           solicit proxies or written consents of Stockholders, or otherwise
conduct any nonbinding referendum with respect to any Company Voting Securities,
or make, or in any way participate in, any “solicitation” of any “proxy” within
the meaning of Rule 14a-1 promulgated under the 1934 Act to vote any shares of
Company stock with respect to any matter, or become a “participant” in any
solicitation with respect to the Company (as such terms are defined or used
under the 1934 Act) other than solicitations or acting as a “participant” in
support of the Company’s proposals or nominees, or seek to advise or influence
any Person with respect to the voting of any Company Voting Securities or voting
securities of any of the Company’s subsidiaries in any contested solicitation
except in support of the Company’s proposals or nominees;

 

c.           seek to call, or to request the call of, a special meeting of the
Stockholders of the Company, or seek to make, or make, a Stockholder proposal at
any meeting of the Stockholders of the Company or make a request for a list of
the Company’s Stockholders or otherwise acting alone, or in concert with others,
seek to control or influence the governance or policies of the Company;

 

d.            publicly disclose, or cause or facilitate the public disclosure
(including without limitation the filing of any document or report with the SEC
or any other governmental agency or any disclosure to any journalist, member of
the media or securities analyst) of any intent, purpose, plan or proposal to
obtain any waiver, or consent under, or any amendment of, any of the provisions
of this Section 7.1, or otherwise publicly seek to obtain any waiver, or consent
under, or any amendment of, any provision of this Section 7.1.; or

 

e.           enter into any arrangements, understanding or agreements (whether
written or oral) with, or advise, finance, assist, or knowingly encourage, any
Person in connection with any of the foregoing.

 

7.2.         The members of the Coalition hereby inform the Company that, as of
the date of this Agreement, no Stockholders have informed the members of the
Coalition that they have any present or future intention of participating in any
“solicitation” of any “proxy” within the meaning of Rule 14a-1 promulgated by
the SEC under the 1934 Act with respect to the Company.

 

7.3.         Notwithstanding the foregoing, nothing in Section 6.6. or this
Section 7 shall be deemed to restrict or limit the ability of members of the
Coalition to (a) discuss any matter confidentially with the Company, the Board
of Directors or any of its members, (b) take any action required by applicable
law (whether or not otherwise restricted by this Section 7), (c) communicate, on
a confidential basis, with attorneys, accountants or other advisors, (d)
participate in the BDAC or exercise its rights pursuant to Section 4, (e) take
any action required to be taken by any member of the Coalition pursuant to this
Agreement, (f) vote its Voting Securities on any matter (except as required
pursuant to Section 6.4) or, if asked, to non-publicly disclose how it intends
to vote or has voted or (g) take any action with respect to the Existing
Litigation.

 

 

 

 

8.          Press Release and Non-disparagement. Immediately following the
Effective Time, (a) the Company and the Coalition shall issue the joint press
release attached hereto as Exhibit B (the “Settlement Press Release”) and
(b) the Company shall file with the SEC a Current Report on Form 8-K to disclose
this Agreement in a manner consistent with the Settlement Press Release. None of
the Parties nor any Affiliate of any Party shall (x) make any public statements
(including in any filing with the SEC or any other regulatory or governmental
agency, including any stock exchange) that contradict the statements in the
Settlement Press Release; (y) otherwise make any public statements that may
reasonably be understood to be disparaging of any of the other Parties or their
Affiliates; or (z) issue or cause the publication of any press release or other
public announcement with respect to this Agreement, without the prior written
consent of the Parties (provided that the Coalition may file a copy of the
Settlement Press Release or disclose the matters set forth in the Company’s 8-K
disclosing this Agreement as a supplement to its proxy materials).
Notwithstanding the foregoing, any Party may make any statement reasonably
believed to be required by law or required in connection with the exercise of
duties as a director of the Company. In addition, nothing in Section 7 or
Section 8 shall prevent the Company, Glenborough, Mr. Thompson, Thompson
National Properties, LLC or any of their respective Affiliates from asserting
any defense, affirmative defense, claim or counterclaim, or making any argument,
asking the tribunal to take judicial notice of any matter or presenting any
evidence, in any court case, arbitration, mediation, regulatory investigation or
other proceeding not strictly related to the proxy contest relating to the 2013
Annual Meeting or any part or aspect thereof (the “Proxy Contest”), including
without limitation (a) the securities class action that is presently pending
against the Company and others in federal court in California, (b) the civil
action that is presently pending in state court in California relating to the
termination of agreements to manage the Company’s properties, (c) any
arbitration that may be commenced relating to the agreements to manage the
Company’s properties and the termination thereof, (d) any civil action that may
be commenced relating to any alleged breach by Mr. Thompson or any entity
controlled by him of duties owed to the Company in providing services to the
Company or cooperating in the transition to the Company’s new service providers,
or (e) the inquiries or investigations by FINRA and the SEC that are currently
ongoing against Mr. Thompson and entities controlled by him (the claims,
actions, arbitrations and inquiries described in clauses (a) through (e), and
the matters relating thereto, collectively, the “Existing Litigation”).

 

9.          Buyout of Anthony Thompson and Sharon Thompson. Concurrently
herewith, Glenborough, Mr. Thompson, Ms. Thompson and Thompson National
Properties, LLC have entered into the agreement attached hereto as Exhibit C,
pursuant to which Glenborough has agreed to buy, and Mr. Thompson, Ms. Thompson
and Thompson National Properties, LLC each have agreed to sell, all of the
Company Voting Securities beneficially owned by either Mr. Thompson, Ms.
Thompson or Thompson National Properties, LLC at a price of $8.00 per share.

 

10.         Payment of Expenses. The Company shall reimburse the Coalition for
up to $200,000 of the third-party expenses it incurred in connection with the
solicitation of proxies in connection with the 2013 Annual Meeting, including,
without limitation, reasonable legal fees and expenses, printing and mailing
expenses, and other reasonable expenses. Such payment shall be made on the date
hereof via wire transfer of cash to the SRT Shareholders Coalition pursuant to
the wire instructions previously provided to the Company.

 

 

 

 

11.         Representations and Warranties.

 

11.1.       The Company hereby represents and warrants as follows:

 

a.           The Company has the power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.

 

b.           This Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company and is enforceable against the Company in accordance
with its terms.

 

11.2.       Each member of the Coalition severally, and not jointly, represent
and warrant as follows:

 

a.           Each member of the Coalition has the power and authority to
execute, deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby.

 

b.           This Agreement has been duly and validly authorized, executed and
delivered by each member of the Coalition, constitutes a valid and binding
obligation and agreement of each such member and is enforceable against each
such member in accordance with its terms.

 

11.3.       Glenborough hereby represents and warrants as follows:

 

a.           Glenborough has the power and authority to execute, deliver and
carry out the terms and provisions of Section 9 of this Agreement and to
consummate the transactions contemplated hereby.

 

b.           This Agreement has been duly and validly authorized, executed and
delivered by Glenborough, constitutes a valid and binding obligation and
agreement of Glenborough and is enforceable against Glenborough in accordance
with its terms.

 

 

 

 

12.         Releases.

 

12.1.          Each of the Company and Glenborough: (a) fully releases, remises,
exonerates and forever and unconditionally discharges each of the Coalition and
its respective Affiliates, Associates, Representatives, employees, agents and
advisors (each, a “Coalition Releasee”) from any and all liability and
responsibility for any and all Company Claims (as hereinafter defined); and (b)
covenants and agrees not to participate in, commence or permit (to the extent
within its control) the assertion or commencement of any demand, allegation,
litigation, proceeding or action, including any derivative claim, relating to
any Company Claim, and not to encourage, assist or cooperate with any Person in
pursuing or asserting any Company Claim, whether directly or derivatively,
against any Coalition Releasee. As used in this agreement, “Company Claim” means
any actual or alleged liability, claim, action, suit, cause of action,
obligation, debt, controversy, promise, contract, lien, judgment, account,
reckoning, bond, bill, covenant, agreement, demand, of any kind or nature, loss,
cost, damage, penalty or expense (including, without limitation, reasonable
attorneys’ fees and expenses, and the cost of investigation and litigation),
whether in law or in equity, whether known or unknown, whether matured or
unmatured and whether foreseen or unforeseen, that the Company may or could have
had or now or hereafter may have, for, upon, or by reason of, any matter, cause
or thing whatsoever, resulting from, arising out of, relating to, connected in
any way with, or alleged, suggested or mentioned in connection with, (i) the
Proxy Contest or any part or aspect thereof, (ii) any action taken, or statement
made, in connection with the Proxy Contest, or (iii) any action, failure to act,
representation, event, transaction, occurrence or other subject matter resulting
from, arising out of, relating to, connected in any way with, or alleged,
suggested or mentioned, in connection with the Proxy Contest or with the
actions, omissions, decisions and conduct of the Coalition or any Coalition
Releasee prior to the execution of this Agreement relating to the Proxy Contest;
provided, however, that for the avoidance of doubt, Company Claim shall not
include any claim arising out of the performance of this Agreement or the
Existing Litigation.

 

12.2.          Each of the Coalition parties: (a) fully releases, remises,
exonerates and forever and unconditionally discharges the Company and each of
its Affiliates, Associates, Representatives, employees, agents and advisors
(each, a “Company Releasee”) from any and all liability and responsibility for
any and all Coalition Claims (as hereinafter defined); and (b) covenants and
agrees not to participate in, commence or permit (to the extent within its
respective control) the assertion or commencement of any demand, allegation,
litigation, proceeding or action, including any derivative action, relating to
any Coalition Claim, and not to encourage, assist or cooperate with any Person
in pursuing or asserting any Coalition Claim, whether directly or derivatively,
against any Company Releasee. As used in this Agreement, “Coalition Claim” means
any actual or alleged liability, claim, action, suit, cause of action,
obligation, debt, controversy, promise, contract, lien, judgment, account,
reckoning, bond, bill, covenant, agreement, demand of any kind or nature, loss,
cost, damage, penalty or expense (including, without limitation, reasonable
attorneys’ fees and expenses, and the costs of investigation and litigation),
whether in law or in equity, whether known or unknown, whether matured or
unmatured and whether foreseen or unforeseen, that any Coalition party may or
could have had or now or hereafter may have, for, upon, or by reason of, any
matter, cause or thing whatsoever, resulting from, arising out of, relating to,
connected in any way with, or alleged, suggested or mentioned in connection
with, (i) the Proxy Contest or any part or aspect thereof, (ii) any action
taken, or statement made, in connection with the Proxy Contest, or (iii) any
action, failure to act, representation, event, transaction, occurrence or other
subject matter resulting from, arising out of, relating to, connected in any way
with, or alleged, suggested or mentioned in connection with the Proxy Contest or
with the actions, omissions, decisions and conduct of the Company, the Company
Board or any of its committees or any other Company Releasee prior to the
execution of this Agreement relating to the Proxy Contest; provided, however,
that, for the avoidance of doubt, Coalition Claim shall not include (w) any
claim arising out of the performance of this Agreement, (x) the Existing
Litigation, (y) any indemnification rights under any agreement, the Company’s
Articles of Incorporation or the Company’s Bylaws or (z) the guarantee fees, an
estimate of and request of payment of which has been provided to the Company
concurrently herewith.

 

 

 

 

13.         Miscellaneous.

 

13.1.          This Agreement constitutes the entire agreement of the Parties
with respect to its subject matter and supersedes any and all prior
representations, agreements or understandings, whether written or oral, between
or among any of them with respect to such subject matter. This Agreement may be
amended only by a written agreement duly executed by the Parties.

 

13.2.          All representations, warranties, covenants and agreements made by
the Parties in this Agreement shall survive the date hereof until the end of the
Standstill Period, at which time this Agreement shall terminate. Notwithstanding
the foregoing, Sections 1, 12 and 13 shall survive the Standstill Period.

 

13.3.          This Agreement shall be governed by, and construed and enforced
in accordance with, the laws of the State of Maryland without regard to its
conflict of law principles. If any Party commences a lawsuit or other proceeding
relating to or arising from this Agreement, the Parties hereto agree that any
federal or state court located in the State of California shall have sole and
exclusive jurisdiction over any such lawsuit or proceeding. Any of these courts
located in California shall be proper venue for any such lawsuit or judicial
proceeding and the Parties hereto waive any objection to such venue. The Parties
consent to and agree to submit to the jurisdiction of any of the foregoing
courts located in California and agree to accept service of process to vest
personal jurisdiction over them in any of these courts.

 

13.4.          Notwithstanding any provision of this Agreement, nothing in this
Agreement shall be deemed to restrict the authority of any of the Company’s
directors to take any action in order to fulfill his or her duties as a director
under Maryland law.

 

13.5.          Nothing in this Agreement shall be deemed to constitute an
admission by any person. Except where necessary to enforce the terms of this
Agreement, neither this Agreement nor any of the terms of this Agreement shall
be admissible as evidence in any court case, arbitration or other adversarial
proceeding.

 

13.6.          Each Party hereto hereby acknowledges and agrees, on behalf of
itself and its Affiliates, that irreparable harm would occur in the event any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Parties will be entitled to specific relief hereunder, including, without
limitation, an injunction or injunctions to prevent and enjoin breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any state or federal court in the State of California, in
addition to any other remedy to which they may be entitled at law or in equity.
Any requirements for the securing or posting of any bond with such remedy are
hereby waived.

 

13.7.          This Agreement may not be assigned by any Party without the prior
written consent of the other Parties. This Agreement shall be binding upon, and
inure to the benefit of, the respective successors and permitted assigns of the
Parties.

 

 

 

 

13.8.          Any waiver by any Party of a breach of any provision of this
Agreement shall not be deemed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Agreement.

 

13.9.          This Agreement may be executed in counterparts, each of which
shall constitute an original but all of which shall together constitute a single
instrument. A Party may deliver this Agreement via .pdf or facsimile, which
delivery shall constitute delivery of an original signature to this Agreement.

 

13.10.         If any of the covenants or other provisions contained in this
Agreement, or any part thereof, are invalid or unenforceable, it will not affect
the validity or enforceability of the remaining terms of this Agreement.

 

13.11.         Each Party agrees to take or cause to be taken such further
actions, and to execute, deliver and file or cause to be executed, delivered and
filed such further documents and instruments, and to obtain such consents, as
may be reasonably required or requested by the other Party in order to
effectuate fully the terms and conditions of this Agreement.

 

14.         Notices. All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard
hereto shall be in writing and shall be deemed validly given, made or served,
when actually received during normal business hours at the address specified in
this subsection:

 

if to the Company:

 

Strategic Realty Trust, Inc.

400 South El Camino Real, Suite 1100

San Mateo, California, 94402

 

with a copy to:

 

DLA Piper LLP (US)

4141 Parklake Ave, Suite 300

Raleigh, NC 27612

Attention: Robert H. Bergdolt

 

if to the Coalition:

 

SRT Shareholders Coalition

2300 E. Katella Ave, Suite 235

Anaheim, CA 92806

 

 

 

 

with a copy to:

 

Bingham McCutchen LLP
355 South Grand Avenue, Suite 4400
Los Angeles, CA 90071-3106

Attention: David Robbins and Janice Liu

 

if to Glenborough:

 

Strategic Property Partners, LLC

400 South El Camino Real, Suite 1100

San Mateo, California, 94402

Attention: Chip Burns 

 

 

 

 

IN WITNESS WHEREOF, each of the Parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

  STRATEGIC REALTY TRUST, INC.         By: /s/ Andrew Batinovich     Name:
Andrew Batinovich     Title: Chief Executive Officer         GLENBOROUGH
PROPERTY PARTNERS, LLC1         By: /s/ Andrew Batinovich     Name: Andrew
Batinovich     Title: Chief Executive Officer         Thompson National
Properties, LLC         By: /s/ Anthony W. Thompson     Name: Anthony W.
Thompson     Title: Chief Executive Officer         Tina Aldatz         By: /s/
Tina Aldatz     Tina Aldatz         Bernece Davis         By: /s/ Bernece Davis
    Bernece Davis

 



 



1 Glenborough Properties Partners, LLC joins in this Agreement solely for the
purposes set forth in Section 2.1, 9, 11.3, 12.1, 13 and 14 hereof.

 

 

 

 

  Robert Hoh         By: /s/ Robert Hoh     Robert Hoh         James Ronald King
Sr.         By: /s/ James Ronald King Sr.     James Ronald King Sr.         Dr.
David Larsen       By: /s/ David Larsen     Dr. David Larsen         John
Skeffington         By: /s/ John Skeffington     John Skeffington        
Anthony W. Thompson         By: /s/ Anthony W. Thompson     Anthony W. Thompson
        Sharon Thompson         By: /s/ Sharon Thompson     Sharon Thompson

 

 

 

 

Schedule A

 

Tina Aldatz

 

Bernece Davis

 

Robert Hoh

 

James Ronald King Sr.

 

Dr. David Larsen

 

John Skeffington

 

Anthony Thompson

 

Sharon Thompson

 

Thompson National Properties, LLC 

 

 

 

 

EXHIBIT A

 

Third Amended and Restated Bylaws of Strategic Realty Trust, Inc. 

 

 

 

 

THIRD AMENDED AND RESTATED BYLAWS

OF

STRATEGIC REALTY TRUST, INC.

 

ARTICLE I

OFFICES

 

Section 1. PRINCIPAL OFFICE. The principal office of Strategic Realty Trust,
Inc. (“the Corporation”) in the State of Maryland shall be located at such place
as the Board of Directors of the Corporation (the “Board of Directors”) may
designate.

 

Section 2. ADDITIONAL OFFICES. The Corporation may have additional offices,
including a principal executive office, at such places as the Board of Directors
may from time to time determine or the business of the Corporation may require.

 

ARTICLE II

MEETINGS OF STOCKHOLDERS

 

Section 1. PLACE. All meetings of stockholders shall be held at the principal
executive office of the Corporation or at such other place as shall be set by
the Board of Directors and stated in the notice of the meeting.

 

Section 2. ANNUAL MEETING. An annual meeting of the stockholders for the
election of directors and the transaction of any business within the powers of
the Corporation shall be held on the date and at the time set by the Board of
Directors, beginning in the year 2009.

 

Section 3. SPECIAL MEETINGS.

 

(a) General. The Board of Directors or a majority of the Independent Directors
(as defined in Section I.B.14 of the North American Securities Administrators
Association’s Statement of Policy Regarding Real Estate Investment Trusts, as
revised and adopted May 7, 2007, (the “NASAA REIT Guidelines”)) may call a
special meeting of stockholders. Except as provided in Section 3(b)(4), a
special meeting of stockholders shall be held on the date and at the time and
place set by whoever has called the meeting. Subject to Section 3(b), a special
meeting of stockholders shall also be called by the secretary of the
Corporation, to act on any matter that may properly be considered at a special
meeting of stockholders, upon the written request of the holders of shares of
the Corporation (the “Shares”) entitled to cast not less than ten percent of all
the votes entitled to be cast on such matter at such meeting (a
“Stockholder-Requested Meeting”).

 

(b) Stockholder-Requested Special Meetings. (1) Any stockholder of record
seeking to have stockholders request a special meeting shall, by sending written
notice in proper form to the secretary of the Corporation (the “Record Date
Request Notice”) at the principal executive office of the Corporation by
registered mail, return receipt requested, request the Board of Directors to fix
a record date to determine the stockholders entitled to request a special
meeting (the “Request Record Date”). To be in proper form, the Record Date
Request Notice shall (i) set forth the purpose of the meeting and the matters
proposed to be acted on at it , (ii) be signed by one or more stockholders of
record as of the date of signature (or his, her or their agent or agents duly
authorized in a writing accompanying the Record Date Request Notice), (iii) bear
the date of signature of each such stockholder (or such agent) and (iv) set
forth all information relating to each such stockholder and each matter proposed
to be acted on at the special meeting that would be required to be disclosed in
connection with the solicitation of proxies for the election of directors in an
election contest (even if an election contest is not involved), or would
otherwise be required in connection with such a solicitation, in each case
pursuant to Regulation l4A (or any successor provision) under the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder (the “Exchange Act”). Upon receiving the Record Date Request Notice,
the Board of Directors may fix a Request Record Date. The Request Record Date
shall not precede and shall not be more than 10 days after the close of business
on the date on which the resolution fixing the Request Record Date is adopted by
the Board of Directors. If the Board of Directors, within 10 days after the date
on which a valid Record Date Request Notice is received, fails to adopt a
resolution fixing the Request Record Date, the Request Record Date shall be the
close of business on the 10th day after the first date on which such Record Date
Request Notice is received by the secretary.

 

 

 

 

(2) In order for any stockholder to request a special meeting to act on any
matter that may properly be considered at a special meeting of stockholders, one
or more written requests for a special meeting (collectively, the “Special
Meeting Request”) in proper form and signed by stockholders of record (or their
agents duly authorized in a writing accompanying the request) as of the Request
Record Date entitled to cast not less than ten percent of all of the votes
entitled to be cast on such matter at such meeting (the “Special Meeting
Percentage”) shall be delivered to the secretary at the principal executive
office of the Corporation. To be in proper form, the Special Meeting Request
shall (i) set forth the purpose of the meeting and the matters proposed to be
acted on at it (which shall be limited to those lawful matters set forth in the
Record Date Request Notice received by the secretary or, if applicable, called
for in the preliminary proxy statement referenced in the last sentence of
Section 3(b)(1)), (ii) bear the date of signature of each such stockholder (or
such agent) signing the Special Meeting Request, (iii) set forth (A) the name
and address, as they appear in the Corporation’s books, of each stockholder
signing such request (or on whose behalf the Special Meeting Request is signed),
and (B) the class, series and number of all shares of stock of the Corporation
which are owned of record by each such stockholder, (iv) be sent to the
secretary by registered mail, return receipt requested, and (v) be received by
the secretary within 60 days after the Request Record Date. Any requesting
stockholder (or agent duly authorized in a writing accompanying the revocation
of the Special Meeting Request) may revoke his, her or its request for a special
meeting at any time by written revocation delivered to the secretary.

 

(3) The secretary shall inform the requesting stockholders of the reasonably
estimated cost of preparing and mailing or delivering the notice of the
Stockholder-Requested Meeting. The secretary shall not be required to call a
special meeting upon stockholder request and such meeting shall not be held
unless, in addition to the documents required by Section 3(b)(2), the secretary
receives payment of such reasonably estimated cost prior to the preparation and
mailing or delivery of such notice of the Stockholder-Requested Meeting.

 

(4) Within ten days after the secretary of the Corporation actually receives
(i) a valid Special Meeting Request (the “Delivery Date”) and (ii) payment from
the requesting stockholders of the estimated cost of preparing and mailing the
notice of the Stockholder Requested Meeting as provided in Section 3(b)(3), the
secretary of the Corporation shall provide all stockholders with written notice,
either in person or by mail, of such Stockholder-Requested Meeting. Such meeting
shall be held at such place, date and time as may be designated by the Board of
Directors in its sole discretion; provided that such date is not less than 15
days nor more than 60 days after the secretary’s delivery of such notice. In
fixing a date for a Stockholder-Requested Meeting, the Board of Directors may
consider such factors as it deems relevant, including, without limitation, the
nature of the matters to be considered, the facts and circumstances surrounding
any request for the meeting and any plan of the Board of Directors to call an
annual meeting or a special meeting. The record date for any
Stockholder-Requested Meeting shall be set by the Board of Directors in its sole
discretion. Notwithstanding anything to the contrary in these bylaws, the Board
of Directors may submit its own proposal or proposals for consideration at any
such special meeting.

 

 

 

 

(5) If written revocations of the Special Meeting Request have been delivered to
the secretary and the result is that stockholders of record (or their agents
duly authorized in writing), as of the Request Record Date, entitled to cast
less than the Special Meeting Percentage have delivered, and not revoked,
requests for a special meeting on the matter to the secretary: (i) if the notice
of meeting has not already been sent to the stockholders of the Corporation, the
secretary shall refrain from sending the notice of the meeting and shall send to
all requesting stockholders who have not revoked such requests written notice of
any revocation of a request for a special meeting on the matter, or (ii) if the
notice of meeting has been sent to the stockholders of the Corporation, and if
the secretary first sends to all requesting stockholders who have not revoked
requests for a special meeting on the matter written notice of any revocation of
a request for the special meeting and written notice of the Corporation’s
intention to revoke the notice of and to cancel the meeting or for the chairman
of the meeting to adjourn the meeting without action on the matter, (A) the
secretary may revoke the notice of and cancel the meeting at any time before
10 days before the commencement of the meeting or (B) the chairman of the
meeting may call the meeting to order and adjourn the meeting without acting on
the matter. Any request for a special meeting received after a revocation by the
secretary of a notice of a meeting shall be considered a request for a new
special meeting.

 

(6) The secretary shall not accept, and the secretary and the Corporation shall
consider ineffective, any request from any stockholder to hold a special meeting
or to establish a Request Record Date that (i) does not comply with this
Section 3 or (ii) proposes or includes an item of business to be transacted at
such special meeting that is not a proper subject for stockholder action under
the charter of the Corporation, these bylaws or applicable law.

 

(7) For purposes of these bylaws, “Business Day” shall mean any day other than a
Saturday, a Sunday or a day on which banking institutions in the State of New
York or the State of Maryland are authorized or obligated by law or executive
order to close.

 

Section 4. NOTICE. Except as provided otherwise in Section 3 of this Article II,
not less than ten nor more than 90 days before each meeting of stockholders, the
secretary shall give to each stockholder entitled to vote at such meeting and to
each stockholder not entitled to vote who is entitled to notice of the meeting,
written or printed notice stating the time and place of the meeting and, in the
case of a special meeting or as otherwise may be required by any applicable
statute, the purpose for which the meeting is called, either by mail, by
presenting it to such stockholder personally, by leaving it at the stockholder’s
residence or usual place of business or by any other means permitted by Maryland
law. If mailed, such notice shall be deemed to be given when deposited in the
United States mail addressed to the stockholder at the stockholder’s address as
it appears on the records of the Corporation, with postage thereon prepaid. A
single notice shall be effective as to all stockholders who share an address,
except to the extent that a stockholder at such address objects to such single
notice. Failure to give notice of any meeting to one or more stockholders, or
any irregularity in such notice, shall not affect the validity of any meeting
fixed in accordance with this Article II, or the validity of any proceedings at
any such meeting.

 

Subject to Section 11(a) of this Article II, any business of the Corporation may
be transacted at an annual meeting of stockholders without being specifically
designated in the notice, except such business as is required by any applicable
statute to be stated in such notice. No business shall be transacted at a
special meeting of stockholders except as specifically designated in the notice.
The Corporation may postpone or cancel a meeting of stockholders by making a
“public announcement” (as defined in Section 11(c)(3)) of such postponement or
cancellation prior to the meeting.

 

 

 

 

Section 5. ORGANIZATION AND CONDUCT. Every meeting of stockholders shall be
conducted by an individual appointed by the Board of Directors to be chairman of
the meeting or, in the absence of such appointment, by the chairman of the board
or, in the case of a vacancy in the office or absence of the chairman of the
board, by one of the following officers present at the meeting: the vice
chairman of the board, if there be one, the president, the vice presidents in
their order of rank and seniority, or, in the absence of such officers, a
chairman chosen by the stockholders by the vote of a majority of the votes cast
by stockholders present in person or by proxy. The secretary, or, in the
secretary’s absence, an assistant secretary, or in the absence of both the
secretary and assistant secretaries, an individual appointed by the Board of
Directors or, in the absence of such appointment, an individual appointed by the
chairman of the meeting shall act as secretary. In the event that the secretary
presides at a meeting of the stockholders, an assistant secretary, or in the
absence of assistant secretaries, an individual appointed by the Board of
Directors or the chairman of the meeting, shall record the minutes of the
meeting. The order of business and all other matters of procedure at any meeting
of stockholders shall be determined by the chairman of the meeting. The chairman
of the meeting may prescribe such rules, regulations and procedures and take
such action as, in the discretion of the chairman and without any action by the
stockholders, are appropriate for the proper conduct of the meeting, including,
without limitation, (a) restricting admission to the time set for the
commencement of the meeting; (b) limiting attendance at the meeting to
stockholders of record of the Corporation, their duly authorized proxies and
other such individuals as the chairman of the meeting may determine;
(c) limiting participation at the meeting on any matter to stockholders of
record of the Corporation entitled to vote on such matter, their duly authorized
proxies and other such individuals as the chairman of the meeting may determine;
(d) limiting the time allotted to questions or comments by participants;
(e) determining when the polls should be opened and closed; (f) maintaining
order and security at the meeting; (g) removing any stockholder or any other
individual who refuses to comply with meeting procedures, rules or guidelines as
set forth by the chairman of the meeting; (h) concluding a meeting or recessing
or adjourning the meeting to a later date and time and at a place announced at
the meeting; and (i) complying with any state and local laws and regulations
concerning safety and security. Unless otherwise determined by the chairman of
the meeting, meetings of stockholders shall not be required to be held in
accordance with the rules of parliamentary procedure.

 

Section 6. QUORUM. At any meeting of stockholders, the presence in person or by
proxy of stockholders entitled to cast at least 50% of all the votes entitled to
be cast at such meeting on any matter shall constitute a quorum; but this
section shall not affect any requirement under any statute or the charter of the
Corporation (“the Charter”) for the vote necessary for the adoption of any
measure. If, however, such quorum shall not be present at any meeting of the
stockholders, the chairman of the meeting shall have the power to adjourn the
meeting from time to time to a date not more than 120 days after the original
record date without notice other than announcement at the meeting. At such
adjourned meeting at which a quorum shall be present, any business may be
transacted which might have been transacted at the meeting as originally
notified.

 

The stockholders present either in person or by proxy, at a meeting which has
been duly called and at which a quorum was established, may continue to transact
business until adjournment, notwithstanding the withdrawal of enough
stockholders to leave less than a quorum.

 

Section 7. VOTING. The holders of a majority of the Shares present in person or
by proxy at an annual meeting at which a quorum is present may, without the
necessity for concurrence by the Board of Directors, vote to elect a director. A
majority of the votes cast at a meeting of stockholders duly called and at which
a quorum is present shall be sufficient to approve any other matter which may
properly come before the meeting, unless more than a majority of the votes cast
is required by statute or by the Charter. Unless otherwise provided by statute
or by the Charter, each outstanding Share, regardless of class, shall be
entitled to one vote on each matter submitted to a vote at a meeting of
stockholders. On any uncontested matter, voting on any question or in any
election may be viva voce unless the chairman of the meeting shall order that
voting be by ballot.

 

 

 

 

Section 8. PROXIES. A stockholder may cast the votes entitled to be cast by the
holder of the Shares owned of record by the stockholder in person or by proxy
executed by the stockholder or by the stockholder’s duly authorized agent in any
manner permitted by law. Such proxy or evidence of authorization of such proxy
shall be filed with the secretary of the Corporation before or at the meeting.
No proxy shall be valid more than eleven months after its date unless otherwise
provided in the proxy.

 

Section 9. VOTING OF STOCK BY CERTAIN HOLDERS. Shares registered in the name of
a corporation, partnership, trust or other entity, if entitled to be voted, may
be voted by the president or a vice president, a general partner or trustee
thereof, as the case may be, or a proxy appointed by any of the foregoing
individuals, unless some other person who has been appointed to vote such Shares
pursuant to a bylaw or a resolution of the governing body of such corporation or
other entity or agreement of the partners of a partnership presents a certified
copy of such bylaw, resolution or agreement, in which case such person may vote
such Shares. Any director or other fiduciary may vote Shares registered in his
or her name in his or her capacity as such fiduciary, either in person or by
proxy.

 

Shares directly or indirectly owned by the Corporation shall not be voted at any
meeting and shall not be counted in determining the total number of outstanding
Shares entitled to be voted at any given time, unless they are held by it in a
fiduciary capacity, in which case they may be voted and shall be counted in
determining the total number of outstanding Shares at any given time.

 

The Board of Directors may adopt by resolution a procedure by which a
stockholder may certify in writing to the Corporation that any Shares registered
in the name of the stockholder are held for the account of a specified person
other than the stockholder. The resolution shall set forth the class of
stockholders who may make the certification, the purpose for which the
certification may be made, the form of certification and the information to be
contained in it; if the certification is with respect to a record date, the time
after the record date within which the certification must be received by the
Corporation; and any other provisions with respect to the procedure which the
Board of Directors considers necessary or desirable. On receipt of such
certification, the person specified in the certification shall be regarded as,
for the purposes set forth in the certification, the stockholder of record of
the specified stock in place of the stockholder who makes the certification.

 

Section 10. INSPECTORS. The Board of Directors or the chairman of the meeting
may appoint, before or at the meeting, one or more independent inspectors for
the meeting and any successor thereto. The inspectors, if any, shall
(a) determine the number of Shares represented at the meeting, in person or by
proxy, and the validity and effect of proxies, (b) receive and tabulate all
votes, ballots or consents, (c) report such tabulation to the chair of the
meeting, (d) hear and determine all challenges and questions arising in
connection with the right to vote, and (e) do such acts as are proper to conduct
the election or vote with fairness to all stockholders. Each such report shall
be in writing and signed by him or her or by a majority of them if there is more
than one inspector acting at such meeting. If there is more than one inspector,
the report of a majority shall be the report of the inspectors. The report of
the inspector or inspectors on the number of Shares represented at the meeting
and the results of the voting shall be prima facie evidence thereof.

 

 

 

 

Section 11. ADVANCE NOTICE OF STOCKHOLDER NOMINEES FOR DIRECTOR AND OTHER
STOCKHOLDER PROPOSALS.

 

(a) Annual Meetings of Stockholders.

 

(1) Nominations of individuals for election to the Board of Directors and the
proposal of other business to be considered by the stockholders may only be made
at an annual meeting of stockholders (i) pursuant to the Corporation’s notice of
meeting (or any amendment thereto), (ii) by or at the direction of the Board of
Directors or (iii) by any stockholder of the Corporation who was a stockholder
of record both at the time of giving of notice by the stockholder as provided
for in this Section 11(a) and at the time of the annual meeting, who is entitled
to vote at the meeting on the election of each individual so nominated or on any
such other business and who has complied with this Section 11(a). Clause (iii)
of the immediately preceding sentence shall be the sole and exclusive means for
a stockholder to make nominations or other business proposals before an annual
meeting of stockholders (other than matters properly brought under, and to the
extent required by, Rule 14a-8 under the Exchange Act and included in the
Corporation’s notice of meeting).

 

(2) Without qualification or limitation, subject to Section 11(a)(4), for
nominations or other business to be properly brought before an annual meeting of
stockholders by a stockholder pursuant to clause (iii) of paragraph (a)(1) of
this Section 11, the stockholder must have given timely notice thereof in
writing to the secretary of the Corporation and such other business must
otherwise be a proper matter for action by the stockholders. To be timely, a
stockholder’s notice shall set forth all information required under this
Section 11 and shall be delivered to the secretary at the principal executive
office of the Corporation not earlier than the 150th day nor later than
5:00 p.m., Pacific Time, on the 120th day prior to the first anniversary of the
date of the proxy statement (as defined in Section 11(c)(3) of this Article II)
for the preceding year’s annual meeting; provided, however, that in the event
that the date of the annual meeting is advanced or delayed by more than 30 days
from the first anniversary of the date of the preceding year’s annual meeting,
in order for notice by the stockholder to be timely, such notice must be so
delivered not earlier than the 150th day prior to the date of such annual
meeting and not later than 5:00 p.m., Pacific Time, on the later of the 120th
day prior to the date of such annual meeting, as originally convened, or the
tenth day following the day on which public announcement of the date of such
meeting is first made. The public announcement of a postponement or adjournment
of an annual meeting shall not commence a new time period for the giving of a
stockholder’s notice as described above.

 

(3) A stockholder’s notice described in Section 11(a)(2) shall set forth:

 

(i) as to each individual whom the stockholder proposes to nominate for election
or reelection as a director (each, a “Proposed Nominee”), all information
relating to the Proposed Nominee that would be required to be disclosed in
connection with the solicitation of proxies for the election of the Proposed
Nominee as a director in an election contest (even if an election contest is not
involved), or would otherwise be required in connection with such solicitation,
in each case pursuant to Regulation 14A (or any successor provision) under the
Exchange Act;

 

(ii) as to any other business that the stockholder proposes to bring before the
meeting, a description of such business, the stockholder’s reasons for proposing
such business at the meeting and any material interest in such business of such
stockholder or any Stockholder Associated Person (as defined below),
individually or in the aggregate, including any anticipated benefit to the
stockholder or the Stockholder Associated Person therefrom;

 

 

 

 

(iii) as to the stockholder giving the notice, any Proposed Nominee and any
Stockholder Associated Person: (A) the class, series and number of all shares of
stock or other securities of the Corporation or any affiliate thereof
(collectively, the “Company Securities”), if any, which are owned (beneficially
or of record) by such stockholder, Proposed Nominee or Stockholder Associated
Person; (B) any derivative, swap or other transaction or series of transactions
engaged in, directly or indirectly, by such stockholder, Proposed Nominee or
Stockholder Associated Person, the purpose or effect of which is to give such
stockholder, Proposed Nominee or Stockholder Associated Person economic risk
similar to ownership of shares of any class or series of the Corporation,
including due to the fact that the value of such derivative, swap, or other
transactions are determined by reference to the price, value or volatility of
any shares of any class or series of the Corporation, or which derivative, swap
or other transactions provide, directly or indirectly, the opportunity to profit
from any increase in the price or value of shares of any class or series of the
Corporation (“Synthetic Equity Interests”), which Synthetic Equity Interests
shall be disclosed without regard to whether (x) the derivative, swap or other
transactions convey any voting rights in such shares to such stockholder,
Proposed Nominee or Stockholder Associated Person, (y) the derivative, swap or
other transactions are required to be, or are capable of being, settled through
delivery of such shares or (z) such stockholder, Proposed Nominee or Stockholder
Associated Person may have entered into other transactions that hedge or
mitigate the economic effect of such derivative, swap or other transactions;
(C) any proxy, contract, arrangement, understanding or other relationship
pursuant to which such stockholder, Proposed Nominee or Stockholder Associated
Person has a right to vote any shares of any security of the Corporation;
(D) any short interest in any security of the Corporation (for purposes of these
bylaws, a person shall be deemed to have a short interest in a security if such
person directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise, has the opportunity to profit or share in any profit
derived from any decrease in the value of the subject security); (E) any rights
to dividends on the shares of the Corporation owned beneficially by such
stockholder, Proposed Nominee or Stockholder Associated Person that are
separated or separable from the underlying shares of the Corporation; (F) any
proportionate interest in shares of the Corporation or Synthetic Equity
Interests held, directly or indirectly, by a general or limited partnership in
which such stockholder, Proposed Nominee or Stockholder Associated Person is a
general partner or, directly or indirectly, beneficially owns an interest in a
general partner; (G) any performance-related fees (other than an asset-based
fee) that such stockholder, Proposed Nominee or Stockholder Associated Person is
entitled to based on any increase or decrease in the value of shares of the
Corporation, if any, as of the date of such notice, including, without
limitation, any such interests held by members of such stockholder’s, Proposed
Nominee’s or Stockholder Associated Person’s immediate family sharing the same
household (which information required by this subsection (iii) shall be
supplemented by such stockholder, Proposed Nominee or Stockholder Associated
Person and beneficial owner, if any, not later than 10 days after the record
date for the meeting to disclose such ownership as of the record date); (H) any
substantial interest, direct or indirect (including, without limitation, any
existing or prospective commercial, business or contractual relationship with
the Corporation), by security holdings or otherwise, of such stockholder,
Proposed Nominee or Stockholder Associated Person, in the Corporation or any
affiliate thereof, other than an interest arising from the ownership of Company
Securities where such stockholder, Proposed Nominee or Stockholder Associated
Person receives no extra or special benefit not shared on a pro rata basis by
all other holders of the same class or series; and (I) any other information
relating to such stockholder, Proposed Nominee or Stockholder Associated Person
and beneficial owner, if any, that would be required to be disclosed in a proxy
statement or other filings required to be made in connection with solicitation
of proxies for, as applicable, the proposal and/or for the election of directors
in a contested election pursuant to Regulation 14A (or any successor provision)
of the Exchange Act; and

 

(iv) as to the stockholder giving the notice, any Stockholder Associated Person
with an interest or ownership referred to in clauses (ii) or (iii) of this
Section 11(a)(3) and any Proposed Nominee: the name and address of such
stockholder, as they appear on the Corporation’s stock ledger, and the current
name and business address, if different, of each such Stockholder Associated
Person and any Proposed Nominee.

 

(4) A stockholder’s notice described in Section 11(a)(2) or Section 11(b), as
the case may be, shall, with respect to any Proposed Nominee, be accompanied by
a certificate executed by the Proposed Nominee (i) certifying that such Proposed
Nominee (a) is not, and will not become a party to, any agreement, arrangement
or understanding with any person or entity other than the Corporation in
connection with service or action as a director of the Corporation that has not
been disclosed to the Corporation and (b) will serve as a director of the
Corporation if elected; and (ii) attaching a completed Proposed Nominee
questionnaire (which questionnaire shall be provided by the Corporation,
promptly upon request, to the stockholder providing the notice and shall include
all information relating to the Proposed Nominee that would be required to be
disclosed in connection with the solicitation of proxies for the election of the
Proposed Nominee as a director in an election contest (even if an election
contest is not involved), or would otherwise be required in connection with such
solicitation, in each case pursuant to Regulation 14A (or any successor
provision) under the Exchange Act and the rules thereunder, or would be required
pursuant to the rules of any national securities exchange on which any
securities of the Corporation are listed or over-the-counter market on which any
securities of the Corporation are traded).

 

 

 

 

(5) Notwithstanding anything in this Section 11(a) to the contrary, in the event
that the number of directors to be elected to the Board of Directors is
increased, and there is no public announcement of such action at least 130 days
prior to the first anniversary of the date of the proxy statement (as defined in
Section 11(c)(3) of this Article II) for the preceding year’s annual meeting, a
stockholder’s notice required by this Section 11(a) shall also be considered
timely, but only with respect to nominees for any new positions created by such
increase, if it shall be delivered to the secretary at the principal executive
office of the Corporation not later than 5:00 p.m., Pacific Time, on the tenth
day following the day on which such public announcement is first made by the
Corporation. Notwithstanding anything in this Section 11(a) to the contrary, in
the event that the number of directors to be elected to the Board of Directors
is decreased after the date that a stockholder has timely provided valid notice
of director nominations, such stockholder shall be permitted to amend such
notice to reduce the number of directors to be nominated.  Such amendment shall
be considered timely, but only with respect to the reduction in nominees created
by such decrease, if it shall be delivered to the secretary at the principal
executive office of the Corporation not later than 5:00 p.m., Pacific Time, on
the tenth day following the day on which such public announcement is first made
by the Corporation.

 

(6) For purposes of these bylaws, “Stockholder Associated Person” of any
stockholder shall mean (i) any person acting in concert with such stockholder
(other than by virtue of furnishing a revocable proxy), (ii) any beneficial
owner of shares of stock of the Corporation owned of record or beneficially by
such stockholder (other than a stockholder that is a depositary) and (iii) any
person that directly, or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with, such stockholder or
such Stockholder Associated Person.

 

(b) Special Meetings of Stockholders. Only such business shall be conducted at a
special meeting of stockholders as shall have been brought before the meeting
pursuant to the Corporation’s notice of meeting.

 

(c) General. (1) If information submitted pursuant to this Section 11 by any
stockholder proposing a nominee for election as a director or any proposal for
other business at a meeting of stockholders shall be inaccurate in any material
respect, such information may be deemed not to have been provided in accordance
with this Section 11. Any such stockholder shall (i) notify the Corporation of
any material inaccuracy or change (within two Business Days of becoming aware of
such inaccuracy or change) in any such information and (ii) promptly update and
supplement the information previously provided to the Corporation pursuant to
this Section 11, if necessary, so that the information provided or required to
be provided shall be true and correct as of the record date for the meeting and
as of the date that is 10 Business Days prior to the meeting or any adjournment
or postponement thereof, and such update and supplement shall be delivered to
the secretary at the principal executive office of the Corporation. Without
limiting the foregoing, upon written request by the secretary or the Board of
Directors, any such stockholder shall provide, within five Business Days of
delivery of such request (or such other period as may be specified in such
request), (A) written verification, satisfactory, in the discretion of the Board
of Directors or any authorized officer of the Corporation, to demonstrate the
accuracy of any information submitted by the stockholder pursuant to this
Section 11, (B) a written update of any information (including, if requested by
the Corporation, written confirmation by such stockholder that it continues to
intend to bring such nomination or other business proposal before the meeting)
submitted by the stockholder pursuant to this Section 11 as of an earlier date
and (C) any other information requested by the Corporation as may reasonably be
required to determine the eligibility of any Proposed Nominee to serve as an
independent director of the Corporation or that would be material to a
reasonable stockholder’s understanding of the independence, or lack thereof, of
such Proposed Nominee. If a stockholder fails to provide such written
verification or written update within such period, the information as to which
written verification or a written update was requested may be deemed not to have
been provided in accordance with this Section 11.

 

 

 

 

(2) Only such individuals who are nominated in accordance with this Section 11
shall be eligible for election by stockholders as directors, and only such
business shall be conducted at a meeting of stockholders as shall have been
brought before the meeting in accordance with this Section 11 except as required
pursuant to Rule 14a-8 under the Exchange Act or such similar rule promulgated
by the Securities and Exchange Commission (the “SEC”) that governs the inclusion
of stockholder proposals in proxy materials or consideration at a stockholders’
meeting. The chairman of the meeting shall have the power to determine whether a
nomination or any other business proposed to be brought before the meeting was
made or proposed, as the case may be, in accordance with these bylaws and, if
any proposed nomination or other business is not in compliance with these
bylaws, to declare that no action shall be taken on such nomination or other
proposal, and such nomination or other proposal shall be disregarded.

 

(3) For purposes of this Section 11: (i) “the date of the proxy statement” shall
have the same meaning as “the date of the company’s proxy statement released to
shareholders” as used in Rule 14a-8(e) promulgated under the Exchange Act, as
interpreted by the SEC from time to time; and (ii) “public announcement” shall
mean disclosure (A) in a press release reported by the Dow Jones News Service,
Associated Press, Business Wire, PR Newswire or other widely circulated news or
wire service or (B) in a document publicly filed by the Corporation with the SEC
pursuant to the Exchange Act.

 

(4) Notwithstanding the foregoing provisions of this Section 11, a stockholder
shall also comply with all applicable requirements of state law and of the
Exchange Act and the rules and regulations thereunder with respect to the
matters set forth in this Section 11. Nothing in this Section 11 shall be deemed
to affect any right of a stockholder to request inclusion of a proposal in, or
the right of the Corporation to omit a proposal from, the Corporation’s proxy
statement pursuant to Rule 14a-8 (or any successor provision) under the Exchange
Act. Nothing in this Section 11 shall require disclosure of revocable proxies
received by the stockholder or Stockholder Associated Person pursuant to a
solicitation of proxies after the filing of an effective Schedule 14A by such
stockholder or Stockholder Associated Person under Section 14(a) of the Exchange
Act.

 

Section 12. CONTROL SHARE ACQUISITION ACT. Notwithstanding any other provision
of the Charter or these Bylaws, Title 3, Subtitle 7 of the Maryland General
Corporation Law (the “MGCL”) (or any successor statute) shall not apply to any
acquisition by any person of Shares. This section may be repealed, in whole or
in part, at any time, whether before or after an acquisition of control shares
and, upon such repeal, may, to the extent provided by any successor bylaw, apply
to any prior or subsequent control share acquisition.

 

ARTICLE III

DIRECTORS

 

Section 1. GENERAL POWERS. The business and affairs of the Corporation shall be
managed under the direction of its Board of Directors.

 

 

 

 

Section 2. NUMBER, TENURE AND QUALIFICATIONS. At any regular meeting or at any
special meeting called for that purpose, the number of directors may be
established, increased or decreased by the unanimous vote of the Board of
Directors or by a vote of the stockholders, provided that the number thereof
shall never be less than the minimum number required by the MGCL (or, upon the
commencement of the initial public offering, three) nor more than 15, and
further provided that the tenure of office of a director shall not be affected
by any decrease in the number of directors.

 

Section 3. ANNUAL AND REGULAR MEETINGS. An annual meeting of the Board of
Directors shall be held immediately after and at the same place as the annual
meeting of stockholders, no notice other than this Bylaw being necessary. In the
event such meeting is not so held, the meeting may be held at such time and
place as shall be specified in a notice given as hereinafter provided for
special meetings of the Board of Directors. The Board of Directors may provide,
by resolution, the time and place for the holding of regular meetings of the
Board of Directors without other notice than such resolution.

 

Section 4. SPECIAL MEETINGS. Special meetings of the Board of Directors may be
called by or at the request of the chairman of the board, the chief executive
officer, the president or by a majority of the directors then in office. The
person or persons authorized to call special meetings of the Board of Directors
may fix any place as the place for holding any special meeting of the Board of
Directors called by them. The Board of Directors may provide, by resolution, the
time and place for the holding of special meetings of the Board of Directors
without other notice than such resolution.

 

Section 5. NOTICE. Notice of any special meeting of the Board of Directors shall
be delivered personally or by telephone, electronic mail, facsimile
transmission, United States mail or courier to each director at his or her
business or residence address. Notice by personal delivery, telephone,
electronic mail or facsimile transmission shall be given at least 24 hours prior
to the meeting. Notice by United States mail shall be given at least three days
prior to the meeting. Notice by courier shall be given at least two days prior
to the meeting. Telephone notice shall be deemed to be given when the director
or his or her agent is personally given such notice in a telephone call to which
the director or his or her agent is a party. Electronic mail notice shall be
deemed to be given upon transmission of the message to the electronic mail
address given to the Corporation by the director. Facsimile transmission notice
shall be deemed to be given upon completion of the transmission of the message
to the number given to the Corporation by the director and receipt of a
completed answer-back indicating receipt. Notice by United States mail shall be
deemed to be given when deposited in the United States mail properly addressed,
with postage thereon prepaid. Notice by courier shall be deemed to be given when
deposited with or delivered to a courier properly addressed. Neither the
business to be transacted at, nor the purpose of, any annual, regular or special
meeting of the

Board of Directors need be stated in the notice, unless specifically required by
statute or these Bylaws.

 

Section 6. QUORUM. A majority of the directors shall constitute a quorum for
transaction of business at any meeting of the Board of Directors, provided that,
if less than a majority of such directors is present at such meeting, a majority
of the directors present may adjourn the meeting from time to time without
further notice, and provided further that if, pursuant to applicable law, the
Charter or these Bylaws, the vote of a majority or other percentage of a
particular group of directors is required for action, a quorum must also include
a majority of such group.

 

The directors present at a meeting which has been duly called and at which a
quorum was established may continue to transact business until adjournment,
notwithstanding the withdrawal of enough directors to leave less than a quorum.

 

 

 

 

Section 7. VOTING. The action of a majority of the directors present at a
meeting at which a quorum is present shall be the action of the Board of
Directors, unless the concurrence of a greater proportion is required for such
action by applicable law, the Charter or these Bylaws. If enough directors have
withdrawn from a meeting to leave less than a quorum but the meeting is not
adjourned, the action of the majority of that number of directors necessary to
constitute a quorum at such meeting shall be the action of the Board of
Directors, unless the concurrence of a greater proportion is required for such
action by applicable law, the Charter or these Bylaws. A majority of the
Independent Directors must also approve any action of the Board of Directors to
which the following sections of the NASAA REIT Guidelines apply: II.A., II.C.,
II.F., II.G., IV.A., IV.B., IV.C., IV.D., IV.E., IV.F., IV.G., V.E., V.H., V.J.,
VI.A., VI.B.4, and VI.G.

 

Section 8. ORGANIZATION. At each meeting of the Board of Directors, the chairman
of the board or, in the absence of the chairman, the vice chairman of the board,
if any, shall act as chairman of the meeting. In the absence of both the
chairman and vice chairman of the board, the chief executive officer or in the
absence of the chief executive officer, the president or in the absence of the
president, a director chosen by a majority of the directors present, shall act
as chairman of the meeting. The secretary or, in his or her absence, an
assistant secretary of the Corporation, or in the absence of the secretary and
all assistant secretaries, a person appointed by the chairman of the meeting,
shall act as secretary of the meeting.

 

Section 9. TELEPHONE MEETINGS. Directors may participate in a meeting by means
of a conference telephone or other communications equipment if all persons
participating in the meeting can hear each other at the same time. Participation
in a meeting by these means shall constitute presence in person at the meeting.

 

Section 10. CONSENT BY DIRECTORS WITHOUT A MEETING. Any action required or
permitted to be taken at any meeting of the Board of Directors may be taken
without a meeting, if a consent in writing or by electronic transmission to such
action is given by each director and is filed with the minutes of proceedings of
the Board of Directors.

 

Section 11. VACANCIES. If for any reason any or all the directors cease to be
directors, such event shall not terminate the Corporation or affect these Bylaws
or the powers of the remaining directors hereunder. Unless the Corporation is
subject to Section 3-804(c) of the MGCL and except as may be provided by the
Board of Directors in setting the terms of any class or series of preferred
stock, any vacancy on the Board of Directors shall be filled by either (x) a
majority of the remaining directors, even if such majority is less than a
quorum, or (y) the stockholders; and any individual so elected as director shall
serve until the next annual meeting of stockholders and until his or her
successor is elected and qualifies. At such time as the Corporation is subject
to Section 3-804(c) of the MGCL and except as may be provided by the Board of
Directors in setting the terms of any class or series of preferred stock, any
vacancy on the Board of Directors shall be filled only by a majority of the
remaining directors, even if the remaining directors do not constitute a quorum,
and any director elected to fill a vacancy shall serve for the remainder of the
full term of the directorship in which the vacancy occurred and until a
successor is elected and qualifies.

 

Section 12. COMPENSATION. Directors shall not receive any stated salary for
their services as directors but, by resolution of the Board of Directors, may
receive compensation per year and/or per meeting and/or per visit to real
property or other facilities owned or leased by the Corporation and for any
service or activity they performed or engaged in as directors. For the years
2014 and 2015, such compensation shall not exceed $40,000 per director per year,
excluding reasonable reimbursement of expenses and the vesting of any previously
granted equity awards, except that the chairman or chairmen of the audit
committee shall be entitled to up to an additional $2,500 per quarter. Directors
may be reimbursed for expenses of attendance, if any, at each annual, regular or
special meeting of the Board of Directors or of any committee thereof and for
their expenses, if any, in connection with each property visit and any other
service or activity they performed or engaged in as directors; but nothing
herein contained shall be construed to preclude any directors from serving the
Corporation in any other capacity and receiving compensation therefor.

 

 

 

 

Section 13. LOSS OF DEPOSITS. No director shall be liable for any loss which may
occur by reason of the failure of the bank, trust company, savings and loan
association, or other institution with whom moneys or stock have been deposited.

 

Section 14. SURETY BONDS. Unless required by law, no director shall be obligated
to give any bond or surety or other security for the performance of any of his
or her duties.

 

Section 15. RELIANCE. Each director and officer of the Corporation shall, in the
performance of his or her duties with respect to the Corporation, be entitled to
rely on any information, opinion, report or statement, including any financial
statement or other financial data, prepared or presented by an officer or
employee of the Corporation whom the director or officer reasonably believes to
be reliable and competent in the matters presented, by a lawyer, certified
public accountant or other person, as to a matter which the director or officer
reasonably believes to be within the person’s professional or expert competence,
or, with respect to a director, by a committee of the Board of Directors on
which the director does not serve, as to a matter within its designated
authority, if the director reasonably believes the committee to merit
confidence.

 

Section 16. CERTAIN RIGHTS OF DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS. The
directors shall have no responsibility to devote their full time to the affairs
of the Corporation. Any director, officer, employee or agent of the Corporation,
in his or her personal capacity or in a capacity as an affiliate, employee or
agent of any other person, or otherwise, may have business interests and engage
in business activities similar to, in addition to or in competition with those
of or relating to the Corporation.

 

Section 17. RATIFICATION. The Board of Directors or the stockholders may ratify
and make binding on the Corporation any action or inaction by the Corporation or
its officers to the extent that the Board of Directors or the stockholders could
have originally authorized the matter. Moreover, any action or inaction
questioned in any stockholders’ derivative proceeding or any other proceeding on
the ground of lack of authority, defective or irregular execution, adverse
interest of a director, officer or stockholder, non-disclosure, miscomputation,
the application of improper principles or practices of accounting, or otherwise,
may be ratified, before or after judgment, by the Board of Directors or by the
stockholders, and if so ratified, shall have the same force and effect as if the
questioned action or inaction had been originally duly authorized, and such
ratification shall be binding upon the Corporation and its stockholders and
shall constitute a bar to any claim or execution of any judgment in respect of
such questioned action or inaction.

 

Section 18. EMERGENCY PROVISIONS. Notwithstanding any other provision in the
Charter or these Bylaws, this Section 18 shall apply during the existence of any
catastrophe, or other similar emergency condition, as a result of which a quorum
of the Board of Directors under Article III of these Bylaws cannot readily be
obtained (an “Emergency”). During any Emergency, unless otherwise provided by
the Board of Directors, (a) a meeting of the Board of Directors or a committee
thereof may be called by any director or officer by any means feasible under the
circumstances; (b) notice of any meeting of the Board of Directors during such
an Emergency may be given less than 24 hours prior to the meeting to as many
directors and by such means as may be feasible at the time, including
publication, television, radio or e-mail, and (c) the number of directors
necessary to constitute a quorum shall be one-third of the entire Board of
Directors.

 

 

 

 

ARTICLE IV

COMMITTEES

 

Section 1. NUMBER, TENURE AND QUALIFICATIONS. The Board of Directors may appoint
from among its members committees, composed of one or more directors, to serve
at the pleasure of the Board of Directors. A majority of the members of each
committee shall be Independent Directors.

 

Section 2. POWERS. The Board of Directors may delegate to committees appointed
under Section 1 of this Article IV any of the powers of the Board of Directors,
except as prohibited by law.

 

Section 3. MEETINGS. Notice of committee meetings shall be given in the same
manner as notice for special meetings of the Board of Directors. A majority of
the members of the committee shall constitute a quorum for the transaction of
business at any meeting of the committee. The act of a majority of the committee
members present at a meeting shall be the act of such committee. The Board of
Directors may designate a chairman of any committee, and such chairman or, in
the absence of a chairman, any two members of any committee (if there are at
least two members of the committee) may fix the time and place of its meeting
unless the Board of Directors shall otherwise provide. In the absence of any
member of any such committee, the members thereof present at any meeting,
whether or not they constitute a quorum, may appoint another director to act in
the place of such absent member. Each committee shall keep minutes of its
proceedings.

 

Section 4. TELEPHONE MEETINGS. Members of a committee of the Board of Directors
may participate in a meeting by means of a conference telephone or other
communications equipment if all persons participating in the meeting can hear
each other at the same time. Participation in a meeting by these means shall
constitute presence in person at the meeting.

 

Section 5. CONSENT BY COMMITTEES WITHOUT A MEETING. Any action required or
permitted to be taken at any meeting of a committee of the Board of Directors
may be taken without a meeting, if a consent in writing or by electronic
transmission to such action is given by each member of the committee and is
filed with the minutes of proceedings of such committee.

 

Section 6. VACANCIES. Subject to the provisions hereof, the Board of Directors
shall have the power at any time to change the membership of any committee, to
fill any vacancy, to designate an alternate member to replace any absent or
disqualified member or to dissolve any such committee.

 

ARTICLE V

OFFICERS

 

Section 1. GENERAL PROVISIONS. The officers of the Corporation shall include a
president, a secretary and a treasurer and may include a chairman of the board,
a vice chairman of the board, a chief executive officer, one or more vice
presidents, a chief operating officer, a chief financial officer, one or more
assistant secretaries and one or more assistant treasurers. In addition, the
Board of Directors may from time to time elect such other officers with such
powers and duties as they shall deem necessary or desirable. The officers of the
Corporation shall be elected annually by the Board of Directors, except that the
chief executive officer or president may from time to time appoint one or more
vice presidents, assistant secretaries and assistant treasurers or other
officers. Each officer shall serve until his or her successor is elected and
qualifies or until his or her death, or his or her resignation or removal in the
manner hereinafter provided. Any two or more offices except president and vice
president may be held by the same person. Election of an officer or agent shall
not of itself create contract rights between the Corporation and such officer or
agent.

 

 

 

 

Section 2. REMOVAL AND RESIGNATION. Any officer or agent of the Corporation may
be removed, with or without cause, by the Board of Directors if in its judgment
the best interests of the Corporation would be served thereby, but such removal
shall be without prejudice to the contract rights, if any, of the person so
removed. Any officer of the Corporation may resign at any time by giving written
notice of his or her resignation to the Board of Directors, the chairman of the
board, the president or the secretary. Any resignation shall take effect
immediately upon its receipt or at such later time specified in the notice of
resignation. The acceptance of a resignation shall not be necessary to make it
effective unless otherwise stated in the resignation. Such resignation shall be
without prejudice to the contract rights, if any, of the Corporation.

 

Section 3. VACANCIES. A vacancy in any office may be filled by the Board of
Directors for the balance of the term.

 

Section 4. CHIEF EXECUTIVE OFFICER. The Board of Directors may designate a chief
executive officer. In the absence of such designation, the chairman of the board
shall be the chief executive officer of the Corporation. The chief executive
officer shall have general responsibility for implementation of the policies of
the Corporation, as determined by the Board of Directors, and for the management
of the business and affairs of the Corporation. He or she may execute any deed,
mortgage, bond, contract or other instrument, except in cases where the
execution thereof shall be expressly delegated by the Board of Directors or by
these Bylaws to some other officer or agent of the Corporation or shall be
required by law to be otherwise executed; and in general shall perform all
duties incident to the office of chief executive officer and such other duties
as may be prescribed by the Board of Directors from time to time.

 

Section 5. CHIEF OPERATING OFFICER. The Board of Directors may designate a chief
operating officer. The chief operating officer shall have the responsibilities
and duties as determined by the Board of Directors or the chief executive
officer.

 

Section 6. CHIEF FINANCIAL OFFICER. The Board of Directors may designate a chief
financial officer. The chief financial officer shall have the responsibilities
and duties as determined by the Board of Directors or the chief executive
officer.

 

Section 7. CHAIRMAN OF THE BOARD. The Board of Directors may designate a
chairman of the board. The chairman of the board shall preside over the meetings
of the Board of Directors and, except as provided in Section 5 of Article II of
these Bylaws, of the meetings of the stockholders at which he or she shall be
present. The chairman of the board shall, in consultation with the president,
establish the agenda for each meeting of the Board of Directors. The chairman of
the board shall perform such other duties as may be assigned to him or her by
the Board of Directors.

 

Section 8. PRESIDENT. In the absence of a chief executive officer, the president
shall in general supervise and control all of the business and affairs of the
Corporation. In the absence of a designation of a chief operating officer by the
Board of Directors, the president shall be the chief operating officer. He or
she may execute any deed, mortgage, bond, contract or other instrument, except
in cases where the execution thereof shall be expressly delegated by the Board
of Directors or by these Bylaws to some other officer or agent of the
Corporation or shall be required by law to be otherwise executed; and in general
shall perform all duties incident to the office of president and such other
duties as may be prescribed by the Board of Directors from time to time.

 

 

 

 

Section 9. VICE PRESIDENTS. In the absence of the president or in the event of a
vacancy in such office, the vice president (or in the event there be more than
one vice president, the vice presidents in the order designated at the time of
their election or, in the absence of any designation, then in the order of their
election) shall perform the duties of the president and when so acting shall
have all the powers of and be subject to all the restrictions upon the
president; and shall perform such other duties as from time to time may be
assigned to such vice president by the president or by the Board of Directors.
The Board of Directors may designate one or more vice presidents as executive
vice president, senior vice president, or as vice president for particular areas
of responsibility.

 

Section 10. SECRETARY. The secretary shall (a) keep the minutes of the
proceedings of the stockholders, the Board of Directors and committees of the
Board of Directors in one or more books provided for that purpose; (b) see that
all notices are duly given in accordance with the provisions of these Bylaws or
as required by law; (c) be custodian of the corporate records and of the seal of
the Corporation; (d) keep a register of the post office address of each
stockholder which shall be furnished to the secretary by such stockholder;
(e) have general charge of the stock transfer books of the Corporation; and
(f) in general perform such other duties as from time to time may be assigned to
him or her by the chief executive officer, the president or by the Board of
Directors.

 

Section 11. TREASURER. The treasurer shall have the custody of the funds and
securities of the Corporation and shall keep full and accurate accounts of
receipts and disbursements in books belonging to the Corporation and shall
deposit all moneys and other valuable effects in the name and to the credit of
the Corporation in such depositories as may be designated by the Board of
Directors. In the absence of a designation of a chief financial officer by the
Board of Directors, the treasurer shall be the chief financial officer of the
Corporation.

 

The treasurer shall disburse the funds of the Corporation as may be ordered by
the Board of Directors, taking proper vouchers for such disbursements, and shall
render to the president and Board of Directors, at the regular meetings of the
Board of Directors or whenever it may so require, an account of all his or her
transactions as treasurer and of the financial condition of the Corporation.

 

Section 12. ASSISTANT SECRETARIES AND ASSISTANT TREASURERS. The assistant
secretaries and assistant treasurers, in general, shall perform such duties as
shall be assigned to them by the secretary or treasurer, respectively, or by the
president or the Board of Directors.

 

Section 13. COMPENSATION. The compensation of the officers shall be fixed from
time to time by or under the authority of the Board of Directors and no officer
shall be prevented from receiving such compensation by reason of the fact that
he or she is also a director.

 

ARTICLE VI

CONTRACTS, LOANS, CHECKS AND DEPOSITS

 

Section 1. CONTRACTS. The Board of Directors may authorize any officer or agent
to enter into any contract or to execute and deliver any instrument in the name
of and on behalf of the Corporation and such authority may be general or
confined to specific instances. Any agreement, deed, mortgage, lease or other
document shall be valid and binding upon the Corporation when duly authorized or
ratified by action of the Board of Directors and executed by an authorized
person.

 

 

 

 

Section 2. CHECKS AND DRAFTS. All checks, drafts or other orders for the payment
of money, notes or other evidences of indebtedness issued in the name of the
Corporation shall be signed by such officer or agent of the Corporation in such
manner as shall from time to time be determined by the Board of Directors.

 

Section 3. DEPOSITS. All funds of the Corporation not otherwise employed shall
be deposited or invested from time to time to the credit of the Corporation as
the Board of Directors, the chief executive officer, the chief financial officer
or any other officer designated by the Board of Directors may determine.

 

ARTICLE VII

STOCK

 

Section 1. CERTIFICATES. Unless otherwise provided by the Board of Directors,
the Corporation shall not issue stock certificates. In the event that the
Corporation issues Shares represented by certificates, such certificates shall
be in such form as prescribed by the Board of Directors or a duly authorized
officer, shall contain the statements and information required by the MGCL and
shall be signed by the officers of the Corporation in the manner permitted by
the MGCL. Upon the issuance of uncertificated Shares, to the extent then
required by the MGCL, the Corporation shall provide to the record holders of
such Shares a written statement of the information required by the MGCL to be
included on stock certificates. There shall be no differences in the rights and
obligations of stockholders based on whether or not their Shares are represented
by certificates. If a class or series of stock is uncertificated, no stockholder
shall be entitled to a certificate or certificates representing any Shares of
such class or series of stock held by such stockholder unless otherwise
determined by the Board of Directors and then only upon written request by such
stockholder to the secretary of the Corporation.

 

Section 2. TRANSFERS. All transfers of Shares shall be made on the books of the
Corporation, by the holder of the Shares, in person or by his or her attorney,
in such manner as the Board of Directors or any officer of the Corporation may
prescribe and, if such Shares are certificated, upon surrender of certificates
duly endorsed. The issuance of a new certificate upon the transfer of
certificated Shares is subject to the determination of the Board of Directors
that such Shares shall no longer be represented by certificates. Upon the
transfer of uncertificated Shares, to the extent then required by the MGCL, the
Corporation shall provide to record holders of such Shares a written statement
of the information required by the MGCL to be included on stock certificates.

 

The Corporation shall be entitled to treat the holder of record of any Share as
the holder in fact thereof and, accordingly, shall not be bound to recognize any
equitable or other claim to or interest in such Share or on the part of any
other person, whether or not it shall have express or other notice thereof,
except as otherwise provided by the laws of the State of Maryland.

 

Notwithstanding the foregoing, transfers of Shares of any class or series of
stock will be subject in all respects to the Charter and all of the terms and
conditions contained therein.

 

Section 3. REPLACEMENT CERTIFICATE. Any officer of the Corporation may direct a
new certificate or certificates to be issued in place of any certificate or
certificates theretofore issued by the Corporation alleged to have been lost,
destroyed, stolen or mutilated, upon the making of an affidavit of that fact by
the person claiming the certificate to be lost, destroyed, stolen or mutilated;
provided, however, if such Shares have ceased to be certificated, no new
certificate shall be issued unless requested in writing by such stockholder and
the Board of Directors has determined that such certificates may be issued.
Unless otherwise determined by an officer of the Corporation, the owner of such
lost, destroyed, stolen or mutilated certificate or certificates, or his or her
legal representative, shall be required, as a condition precedent to the
issuance of a new certificate or certificates, to give the Corporation a bond in
such sums as it may direct as indemnity against any claim that may be made
against the Corporation.

 

 

 

 

Section 4. FIXING OF RECORD DATE. The Board of Directors may set, in advance, a
record date for the purpose of determining stockholders entitled to notice of or
to vote at any meeting of stockholders or determining stockholders entitled to
receive payment of any dividend or the allotment of any other rights, or in
order to make a determination of stockholders for any other proper purpose. Such
date, in any case, shall not be prior to the close of business on the day the
record date is fixed and shall be not more than 90 days and, in the case of a
meeting of stockholders, not less than ten days, before the date on which the
meeting or particular action requiring such determination of stockholders of
record is to be held or taken.

 

When a determination of stockholders entitled to vote at any meeting of
stockholders has been made as provided in this section, such determination shall
apply to any adjournment or postponement thereof, except when the meeting is
adjourned or postponed to a date more than 120 days after the record date fixed
for the original meeting, in which case a new record date shall be determined as
set forth herein.

 

Section 5. STOCK LEDGER. The Corporation shall maintain at its principal office
or at the office of its counsel, accountants or transfer agent, an original or
duplicate stock ledger containing the name and address of each stockholder and
the number of Shares of each class held by such stockholder.

 

Section 6. FRACTIONAL STOCK; ISSUANCE OF UNITS. The Board of Directors may issue
fractional stock or provide for the issuance of scrip, all on such terms and
under such conditions as they may determine. Notwithstanding any other provision
of the Charter or these Bylaws, the Board of Directors may issue units
consisting of different securities of the Corporation. Any security issued in a
unit shall have the same characteristics as any identical securities issued by
the Corporation, except that the Board of Directors may provide that for a
specified period securities of the Corporation issued in such unit may be
transferred on the books of the Corporation only in such unit.

 

ARTICLE VIII

ACCOUNTING YEAR

 

The Board of Directors shall have the power, from time to time, to fix the
fiscal year of the Corporation by a duly adopted resolution.

 

ARTICLE IX

DISTRIBUTIONS

 

Section 1. AUTHORIZATION. Dividends and other distributions upon the stock of
the Corporation may be authorized by the Board of Directors and declared by the
Corporation, subject to the provisions of law and the Charter. Dividends and
other distributions may be paid in cash, property or stock of the Corporation,
subject to the provisions of law and the Charter.

 

Section 2. CONTINGENCIES. Before payment of any dividends or other
distributions, there may be set aside out of any assets of the Corporation
available for dividends or other distributions such sum or sums as the Board of
Directors may from time to time, in its absolute discretion, think proper as a
reserve fund for contingencies, for equalizing dividends, for repairing or
maintaining any property of the Corporation or for such other purpose as the
Board of Directors shall determine, and the Board of Directors may modify or
abolish any such reserve.

 

 

 

 

ARTICLE X

INVESTMENT POLICY

 

Subject to the provisions of the Charter, the Board of Directors may from time
to time adopt, amend, revise or terminate any policy or policies with respect to
investments by the Corporation as it shall deem appropriate in its sole
discretion.

 

ARTICLE XI

SEAL

 

Section 1. SEAL. The Board of Directors may authorize the adoption of a seal by
the Corporation. The seal shall contain the name of the Corporation and the year
of its incorporation and the words “Incorporated Maryland.” The Board of
Directors may authorize one or more duplicate seals and provide for the custody
thereof.

 

Section 2. AFFIXING SEAL. Whenever the Corporation is permitted or required to
affix its seal to a document, it shall be sufficient to meet the requirements of
any law, rule or regulation relating to a seal to place the word “(SEAL)”
adjacent to the signature of the person authorized to execute the document on
behalf of the Corporation.

 

ARTICLE XII

WAIVER OF NOTICE

 

Whenever any notice is required to be given pursuant to the Charter or these
Bylaws or pursuant to applicable law, a waiver thereof in writing, signed by the
person or persons entitled to such notice, whether before or after the time
stated therein, shall be deemed equivalent to the giving of such notice. Neither
the business to be transacted at nor the purpose of any meeting need be set
forth in the waiver of notice, unless specifically required by statute. The
attendance of any person at any meeting shall constitute a waiver of notice of
such meeting, except where such person attends a meeting for the express purpose
of objecting to the transaction of any business on the ground that the meeting
is not lawfully called or convened.

 

ARTICLE XIII

AMENDMENT OF BYLAWS

 

The Board of Directors shall have the exclusive power to adopt, alter or repeal
any provision of these Bylaws and to make new Bylaws.

 

Adopted January 2014 

 

 

 



 

EXHIBIT B

 

Settlement Press Release

 

 

 

 

Strategic Realty Trust, Inc.

 

Press Release Contact:   Andrew Batinovich   (650) 343-9300  
andrew.batinovich@glenborough.com

 

Strategic Realty Trust and SRT Shareholders Coalition Reach Agreement to End
Current Proxy Contest; Todd Spitzer to be Appointed Chairman of the Board;
Coalition Supports Andrew Batinovich as Director; Organizational Documents
Amended to Strengthen Shareholder Rights; and “Standstill” Reached Regarding
Upcoming Elections

 

Glenborough to Remain as Advisor and Become Largest Shareholder with Purchase of
TNP Shares

 

San Mateo, CA, January 23, 2014: Strategic Realty Trust (“SRT” or the “Company”)
announced today that it and the SRT Shareholders Coalition (“Coalition”) have
signed an agreement to end their proxy contest.

 

The agreement calls for:

 

·The Coalition to support the reelection of Andrew Batinovich, the Company’s
CEO, to the Board of Directors at the Company’s upcoming February 7th
shareholders’ meeting by voting for Mr. Batinovich at the shareholders’ meeting.

 

·The Board of Directors to appoint Todd Spitzer to the Board to take the seat of
retiring Chairman, Jack Maier, who will be named Chairman Emeritus.

 

·Mr. Spitzer will be elected Chairman of the Board and Co-Chair of the Audit
Committee.

 

·The Company has agreed to support the nomination and reelection of Mr. Spitzer
at the end of his term.

 

·Mr. Batinovich will resign as CFO of the Company and the Board will appoint Ms.
Terri Garnick, currently SVP of Glenborough, LLC, as CFO. Mr. Batinovich shall
remain as the Company’s President, CEO and Director.

 

·An affiliate of Glenborough will buy out all 133,333 shares in SRT owned by
Thompson National Properties and affiliates, the Company’s former advisor and
property manager, for $8 per share.

 

·Anthony Thompson shall resign as a Director and the Special Committee of the
Board shall be dissolved.

 

·The members of the Coalition, including Anthony Thompson and Ron King, have
signed standstill agreements that restrict their participation in proxy contests
until June 30, 2016.

 

 

 

 

In addition the agreement calls for certain changes to the Company’s
organizational documents that will reduce ongoing costs and provide for greater
shareholder rights, including the following:

 

·SRT’s Board of Directors has agreed to opt out of certain provisions of the
Maryland Unsolicited Takeover Act (“MUTA”) such that

 

odirectors may be removed by the vote of a majority of the shares entitled to
vote, which is the lowest vote threshold permitted under Maryland law;

 

othe number of directors may be fixed by the shareholders; and

 

ospecial meetings of shareholders may be called by fewer than a majority of the
shares entitled to be cast.

 

·Limiting the Director compensation for 2014 and 2015 to $40,000 per year plus
any Committee Chair fees.

 

·The Company has agreed to seek shareholder approval to amend its charter so
that:

 

oa quorum will exist, and a shareholder special meeting shall be called, with at
least one-third of all the votes entitled to be cast;

 

odirectors can be removed without cause; and

 

ovacancies on the Board of Directors may be filled by shareholders.

 

·Directors may change the size of the Board only by unanimous vote.

 

Ron King, CEO of Centaurus Financial and a leader of the Coalition, said “I wish
to personally thank Andrew Batinovich, Anthony Thompson, Jack Maier, Jeffrey
Rodgers, Phil Levin and Todd Spitzer for coming together on behalf of the
shareholders to forge an agreement that we hope will pave the way for a brighter
future for the hard-working, everyday folks who are the owners of this Trust. I
also want to thank the other members of the Coalition who donated their time and
all of the registered representatives and broker dealers who expended countless
hours meeting with clients and keeping them informed along the way so that we
could achieve something positive for shareholders. By working together, we
overcame long odds and I truly believe that SRT is better off today than when we
started. Going forward, we have full confidence that Todd Spitzer will provide
the oversight that shareholders expect and we intend to provide Mr. Batinovich
and his team with the help that Centaurus can provide so that this REIT can
succeed.”

 

Andrew Batinovich, the Company’s CEO, commented “It has been a true pleasure
serving with Jack on the Board of SRT. Under his leadership as Chairman, we were
given the support needed to accomplish a number of challenging objectives, first
among them, to restore the Company to a position of financial stability and
allowing the Company to focus on its objectives of building shareholder value
and paying distributions to shareholders. I look forward to working with Todd,
as the new Chairman, to continue to move SRT forward.”

 

 

 

 

Jack Maier said “I am very pleased to have concluded my role as Chairman of SRT
and believe that I am leaving the Trust on solid footing. Over the last year we
have worked tirelessly to return SRT to a position of financial stability. The
REIT is now in its strongest financial position since I joined the board in
2012. I wish to thank my fellow board members and the fine people at Glenborough
for their good work and dedication to SRT and its shareholders.”

 

In response to the agreement, Todd Spitzer commented “Over the last few months,
I’ve been out meeting with shareholders, listening to their concerns, advocating
for change and now I’m excited about the opportunity to serve them. As Chairman,
I will work diligently with members of this Board and Glenborough and will seek
input from all available resources to ensure that this Trust is working on
behalf of shareholders.”

 

The Company’s new CFO, Terri L. Garnick, currently serves a Senior Vice
President for Glenborough, LLC where she oversees all property management
accounting, financial statement preparation, SEC reporting, cash management,
internal audit, external audit coordination, and tax returns for the company and
its investment affiliates, as well as IT and HR functions. Ms. Garnick and
Glenborough have been providing accounting services to SRT since May 2013.
Before joining a Glenborough affiliate in 1989, Ms. Garnick was Controller at
August Financial Corporation, a real estate investment and management company
and a Senior Accountant at Deloitte, Haskins & Sells. Ms. Garnick earned a CPA
designation and has a BS in Accounting from San Diego State University.

 

The Coalition has agreed to terminate its proxy solicitation for the 2013 annual
meeting and will not be voting any of the Green proxy cards.

 

Strategic Realty Trust, Inc. is a non-traded real estate investment trust which
owns a portfolio of primarily grocery anchored shopping centers. The company's
portfolio consists of 16 shopping centers containing approximately 1.6 million
square feet that are anchored by such grocers as Publix, Kroger and Wal-Mart.
For more information you may visit the company’s website at www.srtreit.com.

 

FORWARD LOOKING STATEMENTS

This Press Release contains certain forward-looking statements within the
meaning of Section 27A of the Securities Act of 1933, as amended, and Section
21E of the Securities Exchange Act of 1934, as amended, which are identified by
the use of the words “believe,” “expect,” “anticipate,” “estimate,” “will,”
“contemplate,” “would” and similar expressions that contemplate future events.
Such forward-looking statements are based on management’s reasonable current
assumptions and expectations. Numerous important factors, risks and
uncertainties, including, but not limited to, those contained in our documents
and reports filed with the Securities and Exchange Commission (the “SEC”),
affect our operating results and could cause our actual results, levels of
activity, performance or achievement to differ materially from the results
expressed or implied by these or any other forward-looking statements made by us
or on our behalf. There can be no assurance that future results will meet
expectations. You should carefully review the cautionary statements described in
the documents and reports we file from time to time with the SEC, specifically
our Annual Reports on Form 10-K, our Quarterly Reports on Form 10-Q and our
Current Reports on Form 8-K. Readers are cautioned not to place undue reliance
on any forward-looking statements contained in this Press Release, which reflect
management’s opinions only as of the date hereof. Except as required by law, we
undertake no obligation to revise or publicly release the results of any
revision to any forward-looking statements.

 

 

 

 

EXHIBIT C

 

Stock Purchase Agreement 

 

 

 

 

PARTNERSHIP UNIT AND SHARE PURCHASE Agreement

 

This Partnership Unit and Share Purchase Agreement (this “Agreement”) is made as
of January 22, 2014, by and among TNP Strategic Retail Advisor, LLC, a Delaware
limited liability company (“TNP Advisor”), Thompson National Properties, LLC, a
Delaware limited liability company (“Thompson LLC”), Sharon Thompson, as Trustee
of the Sharon D. & Anthony Thompson Living Trust, Sole & Sep Property of Sharon
Thompson (“Mrs. Thompson” and together with TNP Advisor and Thompson LLC, the
“Thompson Parties”), Glenborough Property Partners, LLC, a Delaware limited
liability company (“Assignee”), and solely for the purpose Section 7 hereof,
Strategic Realty Trust, Inc., a Maryland corporation (the “Company”), solely in
its capacity as the General Partner of Strategic Realty Operating Partnership,
L.P., a Delaware limited partnership (the “OP”). The Thompson Parties, Assignee
and the Company are collectively referred to herein as the “Parties”.

 

WHEREAS, TNP Advisor is the owner of 100 units of limited partnership interest
of the OP (the “Transferred Units”), Thompson LLC is the owner of 22,222.22
shares of common stock, par value $0.01 per share, of the Company and Mrs.
Thompson is the owner of 111,111.11 shares of the common stock, par value $0.01
per share, of the Company (the “Transferred Shares”);

 

WHEREAS, the Transferred Units are subject to the rights and restrictions set
forth in that certain Limited Partnership Agreement of the OP, dated as of
December 31, 2008, as amended (the “Partnership Agreement”);

 

WHEREAS, pursuant to the Partnership Agreement, the admission of Assignee as a
Substituted Limited Partner of the OP is conditioned upon the consent of the
Company, in its capacity as general partner of the OP; and

 

WHEREAS, the Thompson Parties desire to sell, and Assignee desires to purchase
the Transferred Units and the Transferred Shares on the terms and subject to the
conditions set forth herein.

 

NOW THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

1.           Sale of Transferred Units and Transferred Shares.

 

a.At the Closing, TNP Advisor hereby irrevocably sells, conveys, assigns and
transfers to Assignee: (i) all of TNP Advisor’s right, title and interest in the
Transferred Units; and (ii) all other right, title and interest of TNP Advisor
with respect to the Transferred Units under the Partnership Agreement,
including, without limitation, all rights to capital, profits, losses thereunder
and all distributions from and after the date of this Agreement (the “Unit
Sale”). At the Closing, Assignee hereby (i) purchases the Transferred Units for
$8.00 per share, for an aggregate cash purchase price of $800.00 (the “Unit
Consideration”), (ii) accepts the assignment of the Transferred Units, and
(iii) assumes all the liabilities and obligations of TNP Advisor under the
Partnership Agreement with respect to the Transferred Units arising on and after
the Closing.

 

 

 

 

b.At the Closing, Thompson LLC hereby irrevocably sells, conveys, assigns and
transfers to Assignee at the Closing all of its right, title and interest in
22,222.22 of the Transferred Shares (the “TNP Share Sale”). At the Closing, Mrs.
Thompson hereby irrevocably sells, conveys, assigns and transfers to Assignee
all of her right, title and interest in 111,111.11 of the Transferred Shares
(together with the TNP Share Sale, the “Share Sale”). The Share Sale and the
Unit Sale collectively are referred to as the “Sale.” At the Closing, Assignee
hereby (i) purchases the Transferred Shares for $8.00 per share, for an
aggregate cash purchase price of $1,066,666.67 (together with the Unit
Consideration, the “Consideration”) and (ii) accepts the assignment of the
Transferred Shares.

 

2.           Closing.

 

a.The closing of the Sale (the “Closing”) and the payment of the Consideration
shall occur on the date hereof.

 

b.At the Closing, the Thompson Parties shall deliver to Assignee duly executed
stock powers representing the Transferred Units and Transferred Shares.

 

c.At the Closing, Assignee shall deliver, or cause to be delivered, to the
Thompson Parties the Consideration by wire transfer to one or more bank accounts
designated by the Thompson Parties.

 

3.           Cooperation. If at any time Assignee shall consider or be advised
that any further assignment, conveyance or assurance is necessary or advisable
to vest, perfect or confirm of record in Assignee the title to the Transferred
Units or Transferred Shares, TNP Advisor and the other Thompson Parties shall
execute and deliver any and all proper deeds, assignments, and assurances and do
all things necessary or proper to vest, perfect or convey title in Assignee.
Each Party agrees to take or cause to be taken such further actions, and to
execute, deliver and file or cause to be executed, delivered and filed such
further documents and instruments, and to obtain such consents, as may be
reasonably required or requested by the other party in order to effectuate the
terms and conditions of this Agreement.

 

4.           Representations of the Thompson Parties. TNP Advisor, Thompson LLC
and Mrs. Thompson hereby, severally and not jointly, represent, warrant and
covenant (only with respect to representations regarding themselves) to Assignee
as follows:

 

2

 

 

a.TNP Advisor is a limited liability company validly existing under the laws of
the State of Delaware and has all requisite power, authority and legal capacity
to execute and deliver this Agreement and to consummate the transactions
contemplated hereby. Thompson LLC is a limited liability company validly
existing under the laws of the State of Delaware and has all requisite power,
authority and legal capacity to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized by all required individual action on the part of such
Thompson Party. This Agreement has been duly and validly executed and delivered
by such Thompson Party, and (assuming the due authorization, execution and
delivery by the other parties hereto) this Agreement constitutes the legal,
valid and binding obligation of such Thompson Party, enforceable against such
Thompson Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

b.Neither (i) the execution and delivery by such Thompson Party of this
Agreement, (ii) the consummation of the transactions contemplated hereby, nor
(iii) compliance by such Thompson Party with any of the provisions hereof will
conflict with, result in any violation of or default (with or without notice or
lapse of time, or both) under, or give rise to a right of termination or
cancellation under, any provision of (w) its Organizational Documents; (x) any
contract or Permit to which such Thompson Party is a party or by which any of
the properties or assets of such Thompson Party is bound; (y) any Order of any
Governmental Body applicable to such Thompson Party or by which any of the
properties or assets of such Thompson Party are bound; or (z) any applicable
law.

 

c.(i) TNP Advisor is the sole record and beneficial owner of the Transferred
Units, (ii) Thompson LLC is the record and beneficial owner of 22,222.22
Transferred Shares, (iii) Mrs. Thompson is the record and beneficial holder of
111,111.11 Transferred Shares and (iv) Anthony W. Thompson may be deemed to be
the beneficial owner of the Transferred Shares held by Thompson LLC because of
his ownership of Thompson LLC and may be deemed to be the beneficial owner of
the Transferred Shares held by Mrs. Thompson because Sharon Thompson is his
spouse. Subject to compliance with applicable securities laws and the provisions
of the Partnership Agreement (including as set forth in Section 6 and Section
7), such Thompson Party has the individual power and authority to sell,
transfer, convey, assign and deliver its Transferred Units and/or Transferred
Shares as provided in this Agreement, and such delivery will convey to Assignee
good and marketable title thereto, free and clear of any lien, encumbrance,
pledge, mortgage, deed of trust, security interest, claim, lease, charge,
option, right of first refusal, easement, servitude or transfer restriction.
Except as set forth in this Section 4(c), such Thompson Party and its affiliates
have no beneficial or record ownership of any equity interests in the OP or the
Company.

 

3

 

 

d.There are no Legal Proceedings pending or, to the knowledge of such Thompson
Party, threatened that are reasonably likely to prohibit or restrain the ability
of such Thompson Party to enter into this Agreement or consummate the
transactions contemplated hereby.

 

e.No consent, waiver, approval, Order, Permit or authorization of, declaration
or filing with, or notification to, any person, entity or Governmental Body is
required on the part of such Thompson Party in connection with the execution and
delivery of this Agreement, or the compliance by such Thompson Party with any of
the provisions hereof, or the consummation of the transactions contemplated
hereby.

 

5.           Representations of Assignee. Assignee represents and warrants to
the Thompson Parties as follows:

 

a.Assignee is a limited liability company validly existing under the laws of the
State of Delaware and has all requisite power, authority and legal capacity to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all required limited liability company action on the part of Assignee. This
Agreement has been duly and validly executed and delivered by Assignee, and
(assuming the due authorization, execution and delivery by the other parties
hereto) this Agreement constitutes the legal, valid and binding obligation of
Assignee, enforceable against Assignee in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

b.Neither the execution and delivery by Assignee of this Agreement, the
consummation of the transactions contemplated hereby, nor compliance by Assignee
with any of the provisions hereof will conflict with, or result in any violation
of or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination or cancellation under, any provision of (i) the
Organizational Documents of Assignee, (ii) any contract or Permit to which
Assignee is a party or by which any of the properties or assets of Assignee are
bound; (iii) any Order of any Governmental Body applicable to Assignee or by
which any of the properties or assets of Assignee are bound; or (iv) any
applicable law.

 

4

 

 

c.There are no Legal Proceedings pending or, to the knowledge of Assignee,
threatened that are reasonably likely to prohibit or restrain the ability of
Assignee to enter into this Agreement or consummate the transactions
contemplated hereby.

 

d.No consent, waiver, approval, Order, Permit or authorization of, declaration
or filing with, or notification to, any person, entity or Governmental Body is
required on the part of Assignee in connection with the execution and delivery
of this Agreement, or the compliance by Assignee with any of the provisions
hereof, or the consummation of the transactions contemplated hereby.

 

6.           Additional Covenants and Agreements

 

a.Assignee hereby acknowledges and agrees that Assignee will be subject to all
of the terms and conditions of the Partnership Agreement with respect to its
ownership of the Transferred Units, including, without limitation, Section 9.2
of the Partnership Agreement, which provides that Assignee may not substitute a
transferee as a Limited Partner without the consent of the General Partner,
which consent may be granted or withheld in its sole and absolute discretion.

 

b.In connection with its admission as a Substituted Limited Partner of the OP
with beneficial ownership of the Transferred Units as of the Closing, Assignee
shall sign and deliver to the OP a counterpart signature page to the Partnership
Agreement in the form attached hereto as Exhibit A.

 

c.As of the Closing, Assignee shall irrevocably appoint the General Partner of
the OP as its true and lawful attorney-in-fact to exercise any of the powers set
forth in Section 8.2 of the Partnership Agreement.

 

d.Assignee hereby acknowledges and agrees that, following the Closing, it will
not sell, assign or otherwise transfer the Transferred Units or any fraction
thereof, whether voluntarily or by operation of law or at judicial sale or
otherwise, to any person or entity who does not make the representations and
warranties to the General Partner set forth in Section 9.1(a) of the Partnership
Agreement and similarly agree not to sell, assign or transfer such Transferred
Units or fraction thereof to any Person who does not similarly represent,
warrant and agree.

 

7.           Company’s Consent. The Company, in its capacity as General Partner
of the OP, hereby consents to the Sale and the admission, as of the Closing, of
Assignee as a Substituted Limited Partner of the OP. At the Closing, the Company
shall record Assignee as the owner of record of the Transferred Units on the
books and records of the OP. Assignee and the Company agree that, after the
Closing, none of TNP Advisor, the Company or the OP shall have any further
liabilities or obligations under the Partnership Agreement.

 

5

 

 

8.           Miscellaneous.

 

a.This Agreement, and all claims or causes of action (whether based on contract,
tort or any other theory) that may be based upon, arise out of or be related to
this Agreement or the negotiation, execution or performance of this Agreement,
shall be governed by and construed in accordance with the laws of the State of
Delaware applicable to contracts negotiated, made and performed in such state
without giving effect to the choice of law principles of such state that would
require or permit the application of the laws of another jurisdiction.

 

b.The parties to this Agreement hereby consent to the sole and exclusive
jurisdiction of the federal or state courts located in Los Angeles, California
for any action, suit, or proceeding arising out of or relating to this Agreement
(including but not limited to the negotiation, validity, performance, breach or
termination thereof). The parties to this Agreement further irrevocably and
unconditionally waive any objection to the laying of venue of any such action,
suit or proceeding in the federal or state courts located in Los Angeles, CA and
hereby further irrevocably and unconditionally waive and agree not to plead or
claim in such court that any such action, suit or proceeding brought in such
court has been brought in an inconvenient forum. Each of the parties agrees that
his, her or its submission to jurisdiction and his, her or its consent to
service of process in the manner described above are made to the benefit of the
other parties.

 

c.EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR
OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 8(c).

 

6

 

 

d.The parties agree that irreparable damage would occur if any of the provisions
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached, and that monetary damages, even if available, would not
be an adequate remedy therefor. It is accordingly agreed that any party to this
Agreement shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in any federal or state court located in Los Angeles, CA and
each party hereto hereby waives any requirement for the securing or posting of
any bond in connection with such remedy, this being in addition to any other
remedy to which such party is entitled at law or in equity.

 

e.No provision of this Agreement may be amended or modified except in a written
document signed by the party against which enforcement is sought.

 

f.Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned or delegated, in whole or in part, by operation
of law or otherwise by any of the parties hereto without the prior written
consent of the other parties; provided, that Assignee shall be permitted to
assign the right to acquire the Transferred Units or Transferred Shares pursuant
to Section 1 to an affiliate of Assignee without the prior written consent of
any other party hereto; provided, further, that no such assignment shall relieve
Assignee of any of its obligations hereunder. This Agreement will be binding
upon, inure to the benefit of, and be enforceable by, Assignee and the Thompson
Parties and their respective successors and assigns and is made solely and
specifically for their benefit. No other person (including, for the avoidance of
doubt, the Company and the OP) shall have any rights, interest or claims
hereunder or be entitled to any benefits under or on account of this Agreement
as a third-party beneficiary or otherwise.

 

g.No failure or delay by any party hereto to exercise any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. Any agreement on the part of a
party hereto to any extension or waiver with respect to any of the terms of this
Agreement shall be valid only if set forth in an instrument in writing signed on
behalf of such party. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

 

h.This Agreement and the Settlement Agreement, dated January 22, 2014, among the
Company, Assignee and the Coalition (as defined therein) constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, between the parties hereto with respect to the subject matter of this
Agreement and is not intended to confer upon any person other than the parties
hereto any rights or remedies.

 

7

 

 

i.This Agreement may be executed in any number of counterparts, all of which
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
party (including via facsimile or other electronic transmission), it being
understood that each party need not sign the same counterpart.

 

j.If any provision of this Agreement shall be declared illegal, invalid, or
unenforceable in any jurisdiction, then such provision shall be deemed to be
severable from this Agreement (to the extent permitted by law) and in any event,
such illegality, invalidity or unenforceability shall not affect the remainder
hereof.

 

k.The parties agree that the terms and language of this Agreement are the result
of negotiations between the parties and their respective advisors and, as a
result, there shall be no presumption that any ambiguities in this Agreement
shall be resolved against any party. Any controversy over construction of this
Agreement shall be decided without regard to events of authorship or
negotiation.

 

l.The representations and warranties and other agreements of the parties
hereunder shall survive the Closing until the expiration of the applicable
statute of limitations.

 

m.Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Partnership Agreement unless the context requires
otherwise.

 

n.Each party shall bear its own expenses incurred or to be incurred in
connection with the negotiation and execution of this Agreement and each other
agreement, document and instrument contemplated by this Agreement and the
consummation of the Sale.

 

9.           Notices. All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard
hereto shall be in writing and shall be deemed validly given, made or served,
when actually received during normal business hours at the address specified in
this subsection:

 

If to TNP Advisor, Thompson LLC or Mrs. Thompson:

 

c/o Thompson National Properties, LLC

3151 Airway Ave, Suite G-3

Costa Mesa, CA 92626

 

8

 

 

with a copy to:

 

Bingham McCutchen LLP

355 S. Grand Avenue, Suite 4400

Los Angeles, CA

Attention: David K. Robbins and Janice A. Liu

 

If to Assignee:

 

Glenborough Property Partners, LLC

400 S. El Camino Real, Suite 1100

San Mateo, Ca 94402

 

If to the Company:

 

Strategic Realty Trust, Inc.

400 S. El Camino Real, Suite 1100

San Mateo, Ca 94402

 

with a copy to:

 

DLA Piper LLP (US)

4141 Parklake Ave, Suite 300

Raleigh, NC 27612

Attention: Robert Bergdolt

 

10.          Definitions. For purposes of this Agreement, the following terms
shall have the meanings specified in this Section 10:

 

“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether federal, state, local or
foreign, or any department, agency, instrumentality or authority thereof, or any
court.

 

“Legal Proceeding” means any judicial, administrative or arbitral action,
investigation, suit or proceeding (public or private) by or before a
Governmental Body.

 

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of a Governmental Body.

 

“Organizational Documents” means (i) in the case of a corporation, its charter
and bylaws; (ii) in the case of a limited or general partnership, its
partnership certificate, certificate of formation or similar organizational
document and its partnership agreement; (iii) in the case of a limited liability
company, its articles of organization, certificate of formation or similar
organizational documents and its operating agreement, limited liability company
agreement, membership agreement or other similar agreement; (iv) in the case of
a trust, its certificate of trust, certificate of formation or similar
organizational document and its trust agreement or other similar agreement; and
(v) in the case of any other entity, the organizational and governing documents
of such entity.

 

9

 

 

“Permit” means any approval, authorization, consent, license, permit or
certificate of a Governmental Body.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK] 

 

10

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
and delivered as of the date first written above.

 

  TNP STRATEGIC Retail Advisor, llc       By: Thompson National Properties, LLC,
  Its Sole Member       By: /s/ Anthony W. Thompson   Name: Anthony W. Thompson
  Title: Chief Executive Officer       Thompson National Properties, LLC      
By: /s/ Anthony W. Thompson   Name: Anthony W. Thompson   Title: Chief Executive
Officer       /s/ Sharon D. Thompson   Sharon D. Thompson, as Trustee of the
Sharon D. & Anthony Thompson Living Trust, Sole and Separate Property of Sharon
Thompson.       Glenborough Property Partners, LLC   A Delaware limited
liability company       By: /s/ Andrew Batinovich   Name: Andrew Batinovich  
Title:  Chief Executive Officer

 

[Signature Page to Partnership Unit and Share Transfer Agreement]

 

 

 

 

  Solely for the purposes of Section 7 hereof:       STRATEGIC REALTY Trust,
inc.       By: /s/ Andrew Batinovich   Name:  Andrew Batinovich   Title:  Chief
Executive Officer

 

[Signature Page to Partnership Unit and Share Transfer Agreement] 

 

 

 

 

EXHIBIT A

 

FORM OF LIMITED PARTNER SIGNATURE PAGE

 

Glenborough Property Partners, LLC, desiring to become one of the within named
Limited Partners of Strategic Realty Operating Partnership, L.P. (f/k/a TNP
Strategic Retail Operating Partnership, L.P.), hereby becomes a party to the
Limited Partnership Agreement of Strategic Realty Operating Partnership, L.P.,
as amended through the date hereof (the “Partnership Agreement”). Glenborough
Property Partners, LLC agrees that this signature page may be attached to any
counterpart of the Partnership Agreement.

 

  Signature Line for Limited Partner:       Glenborough Property Partners, LLC  
    By: /s/ Andrew Batinovich   Name:  Andrew Batinovich   Title:  Chief
Executive Officer       Address of Limited Partner:       400 S. El Camino Real,
Suite 1100       San Mateo, Ca 94402

 

[Signature Page to Partnership Unit and Share Transfer Agreement]

 

 





 

